Exhibit 10.6

EXECUTION COPY

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST II

Issuer

and

U.S. BANK NATIONAL ASSOCIATION

Indenture Trustee

 

 

SERIES 2010-1 INDENTURE SUPPLEMENT

Dated as of March 26, 2010

to

MASTER INDENTURE

Dated as of March 26, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page SECTION 1.    Designation    1 SECTION 2.    Definitions    1
SECTION 3.    Servicing Compensation    15 SECTION 4.    Delivery and Payment
for the Series 2010-1 Notes    16 SECTION 5.    Depository; Form of Delivery of
Series 2010-1 Notes    16 SECTION 6.    Rights of Series 2010-1 Noteholders and
Allocation and Application of Collections    16 SECTION 7.    Distributions and
Reports to Noteholders    28 SECTION 8.    Series 2010-1 Early Amortization
Events    30 SECTION 9.    Series 2010-1 Termination    32 SECTION 10.   
Ratification of Indenture; Amendments    32 SECTION 11.    Counterparts    32
SECTION 12.    No Petition    33 SECTION 13.    Forms of Series 2010-1 Notes   
33 SECTION 14.    Transfer Restrictions    34 SECTION 15.    Perfection
Representations and Warranties of the Issuer    39 SECTION 16.    Governing Law
   40 SECTION 17.    Limitation of Liability of Owner Trustee    40 SECTION 18.
   Deemed Consent    40

EXHIBITS

 

EXHIBIT A-1

   Form of Rule 144A Global Note

EXHIBIT A-2

   Form of Temporary Regulation S Global Note

EXHIBIT A-3

   Form of Permanent Regulation S Global Note

EXHIBIT A-4

   Form of Definitive Note

EXHIBIT B

   Form of Monthly Payment Instructions and Notification to Trustee

EXHIBIT C

   Form of Monthly Noteholders’ Statement

EXHIBIT D-1

   Form of Regulation S Book-Entry Note to Restricted Book-Entry Note Transfer
Certificate

EXHIBIT D-2

   Form of Restricted Book-Entry Note to Regulation S Book-Entry Note Transfer
Certificate

EXHIBIT E

   Form of Non-U.S. Beneficial Ownership Certification by Euroclear or
Clearstream Banking Société Anonyme

 

i



--------------------------------------------------------------------------------

This SERIES 2010-1 INDENTURE SUPPLEMENT, dated as of March 26, 2010 (this
“Indenture Supplement”), is between WORLD FINANCIAL NETWORK CREDIT CARD MASTER
NOTE TRUST II, a statutory trust organized and existing under the laws of the
State of Delaware (the “Issuer” or the “Note Trust”) and U.S. BANK NATIONAL
ASSOCIATION, a national banking association, as Indenture Trustee (the
“Indenture Trustee”) under the Master Indenture dated as of March 26, 2010 (the
“Indenture” and, together with this Indenture Supplement, the “Agreement”)
between the Issuer and the Indenture Trustee.

Pursuant to Section 2.11 of the Indenture, the Transferor may direct the Issuer
to issue one or more Series of Notes. The Principal Terms of this Series are set
forth in this Indenture Supplement.

SECTION 1. Designation.

(a) There is hereby created a Series of Notes to be issued in five classes
pursuant to the Indenture and this Indenture Supplement and to be known together
as the Series 2010-1 Notes. The five classes shall be designated the Class A
Asset Backed Notes, Series 2010-1 (the “Class A Notes”), the Class M Asset
Backed Notes, Series 2010-1 (the “Class M Notes”), the Class B Asset Backed
Notes, Series 2010-1 (the “Class B Notes”), the Class C Asset Backed Notes,
Series 2010-1 (the “Class C Notes”) and the Class D Asset Backed Notes, Series
2010-1 (the “Class D Notes”).

(b) The Class D Notes shall be subordinate to the Class A Notes, the Class M
Notes, the Class B Notes and the Class C Notes. The Class C Notes shall be
subordinate to the Class A Notes, the Class M Notes and the Class B Notes. The
Class B Notes shall be subordinate to the Class A Notes and the Class M Notes.
The Class M Notes shall be subordinate to the Class A Notes.

(c) Series 2010-1 shall be included in Group One.

(d) The Series 2010-1 Notes shall be due and payable on the Series 2010-1 Final
Maturity Date.

SECTION 2. Definitions. In the event that any term or provision contained herein
shall conflict with or be inconsistent with any provision contained in the
Indenture, the terms and provisions of this Indenture Supplement shall govern
with respect to this Series. All Article or Section references herein shall mean
Articles or Sections of the Indenture, except as otherwise provided herein. All
capitalized terms not otherwise defined herein are defined in the Indenture.
Each capitalized term defined herein shall relate only to the Series 2010-1
Notes and no other Series issued by the Issuer.

“Amortization Period” shall mean, with respect to Series 2010-1, the Controlled
Amortization Period or the Early Amortization Period.

“Applicable Assignor” shall mean the Transferor, the “Seller” under the Pooling
and Servicing Agreement or the Originator.



--------------------------------------------------------------------------------

“Available Finance Charge Collections” shall mean, for any Due Period, an amount
equal to the sum of:

 

  (a) the Investor Finance Charge Collections for such Due Period, and

 

  (b) the Excess Finance Charge Collections allocated to Series 2010-1 for such
Due Period.

“Available Principal Collections” shall mean, for any Due Period, an amount
equal to the sum of:

 

  (a) with respect to any Distribution Date, the Investor Principal Collections
for such Due Period, minus the amount of Reallocated Principal Collections with
respect to such Due Period,

 

  (b) any Shared Principal Collections with respect to other Series in Group One
that are allocated to Series 2010-1 in accordance with Section 6.8 for such
Distribution Date, and

 

  (c) the aggregate amounts to be treated as Available Principal Collections
pursuant to Sections 6.4(a)(vi) and 6.4(a)(vii) for such Distribution Date.

“Average Principal Balance” shall mean, for any Due Period in which one or more
Reset Dates occur, the weighted average of the Principal Receivables on the
first day of each Subperiod in such Due Period, it being understood that such
average will be weighted according to a fraction, the numerator of which is the
number of days during the relevant Subperiod and the denominator of which is the
number of days in such Due Period.

“Base Rate” shall mean, for any Due Period, the annualized percentage equivalent
of a fraction (calculated on the basis of a 360 day year), the numerator of
which is equal to the sum of (i) the Monthly Interest and (ii) the Noteholder
Servicing Fee, each with respect to the related Distribution Date, and the
denominator of which is the Principal Balance as of the last day of the
preceding Due Period (or with respect to the initial Due Period, the outstanding
principal amount of the Series 2010-1 Notes on the Closing Date).

“Benefit Plan Investor” shall mean a “benefit plan investor” as defined in
Section 3(42) of ERISA, including, without limitation, (i) an “employee benefit
plan” as defined in Section 3(3) of ERISA, which is subject to Title I of ERISA,
(ii) a “plan” as defined in Section 4975 of Code, which is subject to
Section 4975 of the Code and (iii) an entity deemed to hold “plan assets”
(within the meaning of 29 C.F.R. 2510.3-101, as modified by Section 3(42) of
ERISA) by reason of investment by an employee benefit plan or plan in such
entity.

“Certificate Series” shall mean a Series under (and as defined in) the Pooling
and Servicing Agreement, other than any Series represented by the Collateral
Certificate.

“Class” shall mean any of the Class A Notes, the Class M Notes, the Class B
Notes, the Class C Notes or the Class D Notes.

 

2



--------------------------------------------------------------------------------

“Class A Additional Interest” shall have the meaning specified in
Section 6.2(a).

“Class A Deficiency Amount” shall have the meaning specified in Section 6.2(a).

“Class A Expected Final Payment Date” shall mean the November 2012 Distribution
Date.

“Class A Initial Principal Balance” shall mean $[_].

“Class A Monthly Interest” shall have the meaning specified in Section 6.2(a).

“Class A Note Rate” shall mean, with respect to any Interest Period, a fixed per
annum rate equal to [_]%.

“Class A Noteholder” shall mean each Person in whose name a Class A Note is
registered in the Note Register.

“Class A Notes” shall have the meaning specified in Section 1(a).

“Class A Principal Balance” shall mean, on any date of determination, an amount
equal to (a) the Class A Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to Class A Noteholders prior to such date.

“Class A/Servicing Fee Required Amount” shall mean, for any Distribution Date,
an amount equal to the excess of (i) the sum of the amounts described in
Sections 6.4(a)(i) and (ii) over (ii) Available Finance Charge Collections
applied to pay such amount pursuant to Section 6.4(a).

“Class B Additional Interest” shall have the meaning specified in
Section 6.2(c).

“Class B Deficiency Amount” shall have the meaning specified in Section 6.2(c).

“Class B Expected Final Payment Date” shall mean the January 2013 Distribution
Date.

“Class B Initial Principal Balance” shall mean $[_].

“Class B Monthly Interest” shall have the meaning specified in Section 6.2(c).

“Class B Note Rate” shall mean, with respect to any Interest Period, a fixed per
annum rate equal to [_]%.

“Class B Noteholder” shall mean each Person in whose name a Class B Note is
registered in the Note Register.

“Class B Notes” shall have the meaning specified in Section 1(a).

“Class B Principal Balance” shall mean, on any date of determination, an amount
equal to (a) the Class B Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to Class B Noteholders prior to such date.

 

3



--------------------------------------------------------------------------------

“Class B Required Amount” shall mean, for any Distribution Date, an amount equal
to the excess of the amount described in Section 6.4(a)(iv) over the Available
Finance Charge Collections applied to pay such amount pursuant to
Section 6.4(a).

“Class C Additional Interest” shall have the meaning specified in
Section 6.2(d).

“Class C Deficiency Amount” shall have the meaning specified in Section 6.2(d).

“Class C Expected Final Payment Date” shall mean the February 2013 Distribution
Date.

“Class C Initial Principal Balance” shall mean $[_].

“Class C Monthly Interest” shall have the meaning specified in Section 6.2(d).

“Class C Note Rate” shall mean, with respect to any Interest Period, a fixed per
annum rate equal to [_]%.

“Class C Noteholder” shall mean each Person in whose name a Class C Note is
registered in the Note Register.

“Class C Notes” shall have the meaning specified in Section 1(a).

“Class C Principal Balance” shall mean, on any date of determination, an amount
equal to (a) the Class C Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to Class C Noteholders prior to such date.

“Class C Required Amount” shall mean, for any Distribution Date, an amount equal
to the excess of the amount described in Section 6.4(a)(v) over the sum of the
Available Finance Charge Collections applied to pay such amount pursuant to
Section 6.4(a) and any amount withdrawn from the Spread Account to pay such
amount.

“Class D Deficiency Amount” shall have the meaning specified in Section 6.2(e).

“Class D Expected Final Payment Date” shall mean the March 2013 Distribution
Date.

“Class D Initial Principal Balance” shall mean $[_].

“Class D Monthly Interest” shall have the meaning specified in Section 6.2(e).

“Class D Note Rate” shall mean, with respect to any Interest Period, a fixed per
annum rate equal to [_]%.

“Class D Noteholder” shall mean each Person in whose name a Class D Note is
registered in the Note Register.

“Class D Notes” shall have the meaning specified in Section 1(a).

 

4



--------------------------------------------------------------------------------

“Class D Principal Balance” shall mean, on any date of determination, an amount
equal to (a) the Class D Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to Class D Noteholders prior to such date.

“Class M Additional Interest” shall have the meaning specified in
Section 6.2(b).

“Class M Deficiency Amount” shall have the meaning specified in Section 6.2(b).

“Class M Expected Final Payment Date” shall mean the December 2012 Distribution
Date.

“Class M Initial Principal Balance” shall mean $[_].

“Class M Monthly Interest” shall have the meaning specified in Section 6.2(b).

“Class M Note Rate” shall mean, with respect to any Interest Period, a fixed per
annum rate equal to [_]%.

“Class M Noteholder” shall mean each Person in whose name a Class M Note is
registered in the Note Register.

“Class M Notes” shall have the meaning specified in Section 1(a).

“Class M Principal Balance” shall mean, on any date of determination, an amount
equal to (a) the Class M Initial Principal Balance, minus (b) the aggregate
amount of principal payments made to Class M Noteholders prior to such date.

“Class M Required Amount” shall mean, for any Distribution Date, an amount equal
to the excess of the amount described in Section 6.4(a)(iii) over the Available
Finance Charge Collections applied to pay such amount pursuant to
Section 6.4(a).

“Closing Date” shall mean March 26, 2010.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral Amount” shall mean, as of any date of determination, an amount equal
to the result of (a) $[_], minus (b) the amount of principal previously paid to
the Series 2010-1 Noteholders (other than any principal payments made from funds
on deposit in the Spread Account), minus (c) the excess, if any, of the
aggregate amount of Investor Charge-Offs and Reallocated Principal Collections
over the reimbursements of such amounts pursuant to Section 6.4(a)(vii) prior to
such date; provided, that, the Collateral Amount will not be less than zero.

“Controlled Amortization Amount” shall mean, for any Due Period related to the
Controlled Amortization Period, (a) if the Class A Notes shall not have been
paid in full on or before the Distribution Date in such Due Period, $[_];
provided, however, that such amount shall be adjusted downward to reflect any
reduction to the Principal Balance as a result of any cancellation of Series
2010-1 Notes pursuant to Section 6.9 so that such amount shall be equal to [_]%
of the outstanding principal amount of the Class A Notes as of the last day of
the Due

 

5



--------------------------------------------------------------------------------

Period prior to the commencement of the Controlled Amortization Period; (b) on
any Distribution Date on and after the Class M Expected Final Payment Date, an
amount equal to the outstanding principal amount of the Class M Notes; (c) on
any Distribution Date on and after the Class B Expected Final Payment Date, an
amount equal to the outstanding principal amount of the Class B Notes; (d) on
any Distribution Date on and after the Class C Expected Final Payment Date, an
amount equal to the outstanding principal amount of the Class C Notes; and
(e) on any Distribution Date on and after the Class D Expected Final Payment
Date, an amount equal to the outstanding principal amount of the Class D Notes.

“Controlled Amortization Period” shall mean, unless an Early Amortization Event
shall have occurred prior thereto, the period commencing on March 1, 2012, and
ending upon the first to occur of (a) the payment in full of the Series 2010-1
Notes, (b) the commencement of the Early Amortization Period and (c) the Series
2010-1 Termination Date.

“Controlled Amortization Shortfall” shall mean (i) with respect to the first Due
Period related to the Controlled Amortization Period, zero, and (ii) with
respect to each other Due Period during the Controlled Amortization Period, the
excess, if any, of the Controlled Payment Amount for the previous Due Period
over the amount of Available Principal Collections distributed as payment of
such Controlled Payment Amount on the Distribution Date related to such previous
Due Period.

“Controlled Payment Amount” shall mean, for any Due Period, the sum of (a) the
Controlled Amortization Amount and (b) the sum of any existing Controlled
Amortization Shortfall for any previous Due Periods in the Controlled
Amortization Period.

“Controlling Noteholders” shall mean Holders of more than 50% of the Outstanding
Amount of the Series 2010-1 Notes; provided that, at any time that 100% of the
Series 2010-1 Notes are owned by the Issuer, the Transferor, the Servicer or any
Affiliate of the foregoing Persons, then the “Controlling Noteholders” shall
mean the Holders of greater than 50% of the Principal Balance.

“Cumulative Principal Shortfall” shall mean the sum of the Principal Shortfalls
(as such term is defined in each of the related Indenture Supplements or
Certificate Series Supplement) for each Series or Certificate Series in Group
One that are Principal Sharing Series.

“Depository” shall mean The Depository Trust Company, as initial Depository, or
any successor Clearing Agency appointed by the Transferor.

“Distribution Date” shall mean May 17, 2010 and the fifteenth day of each
calendar month thereafter, or if such fifteenth day is not a Business Day, the
next succeeding Business Day, to and including the Series 2010-1 Termination
Date.

“Distribution Ledger Balance” shall mean the portion of the balance in the
Collection Account identified by the Servicer to the Receivables Trust Trustee
for bookkeeping purposes with respect to Series 2010-1 as the “Series 2010-1
Distribution Ledger Balance.”

“Early Amortization Event” shall mean a Trust Early Amortization Event or a
Series 2010-1 Early Amortization Event.

 

6



--------------------------------------------------------------------------------

“Early Amortization Period” shall mean the period commencing at the close of
business on the Business Day immediately preceding the day on which an Early
Amortization Event with respect to Series 2010-1 is deemed to have occurred, and
ending on the Series 2010-1 Termination Date.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“Excess Spread Percentage” shall mean, for any Due Period, a percentage equal to
the Portfolio Yield for such Due Period, minus the Base Rate for such Due
Period.

“Finance Charge Collections” shall mean Collections of Finance Charge
Receivables.

“Finance Charge Ledger Balance” shall mean the portion of the balance in the
Collection Account identified by the Servicer to the Receivables Trust Trustee
for bookkeeping purposes with respect to Series 2010-1 as the “Series 2010-1
Finance Charge Ledger Balance.”

“Finance Charge Shortfall” shall have the meaning specified in Section 6.7(b).

“Fixed Allocation Percentage” shall mean, with respect to any Due Period
(including any day within such Due Period) occurring on or after the Fixed
Principal Allocation Date, the percentage equivalent of a fraction:

 

  (a) the numerator of which is the Collateral Amount as of the close of
business on the last day of the Revolving Period; provided, that if Series
2010-1 is paired with a Paired Series and an Early Amortization Event occurs
with respect to such Paired Series, the Transferor shall, by written notice
delivered to the Indenture Trustee, the Servicer and the Rating Agencies, reduce
the numerator to an amount equal to the Collateral Amount as of the last day of
the revolving period for such Paired Series; provided that each of the Rating
Agencies confirms in writing, concurrently with the issuance of such Paired
Series, that such change would not result in a reduction or withdrawal by such
Rating Agency of its rating for the Series 2010-1 Notes; and

 

  (b) the denominator of which is the greater of (i) the sum of (A) the
Aggregate Principal Receivables at the end of the day on the last day of the
prior Due Period (or, with respect to the first Due Period ending after the
Closing Date, at the end of the day on the Closing Date) plus (B) the amount on
deposit in the Excess Funding Account as of the close of business of the last
day of the prior Due Period (or, with respect to the first Due Period ending
after the Closing Date, at the end of the day on the Closing Date), and (ii) the
sum of the numerators used to calculate the investor allocation percentages for
such Due Period with respect to Principal Receivables for all Series and
Certificate Series (other than the Collateral Certificate) outstanding;

 

7



--------------------------------------------------------------------------------

provided, that with respect to any Due Period in which one or more Reset Dates
occur:

(x) the denominator determined pursuant to subclause (b)(i)(A) shall be (1) the
aggregate amount of Principal Receivables as of the close of business on the
later of the last day of the preceding Due Period or the preceding Reset Date,
for the period from and including the first day of the current Due Period or
preceding Reset Date, as applicable, to but excluding such Reset Date and
(2) the aggregate amount of Principal Receivables as of the close of business on
such Reset Date, for the period from and including such Reset Date to the
earlier of the last day of such Due Period (in which case such period shall
include such day) or the next succeeding Reset Date (in which case such period
shall not include such succeeding Reset Date); and provided further that with
respect to any Due Period in which a Reset Date occurs, if the Servicer need not
make daily deposits of Collections into the Collection Account, the amount in
subclause (b)(i)(A) shall be the Average Principal Balance; and

(y) the denominator determined pursuant to subclause (b)(ii) shall be (1) the
sum of the numerators used to calculate the investor allocation percentages for
allocations with respect to Principal Receivables for all such Series and
Certificate Series as of the close of business on the later of the last day of
the preceding Due Period or the preceding Reset Date, for the period from and
including the first day of the current Due Period or preceding Reset Date, as
applicable, to but excluding such Reset Date and (2) the sum of the numerators
used to calculate the investor allocation percentages for allocations with
respect to Principal Receivables for all such Series and Certificate Series as
of the close of business on such Reset Date, for the period from and including
such Reset Date to the earlier of the last day of such Due Period (in which case
such period shall include such day) or the next succeeding Reset Date (in which
case such period shall not include such succeeding Reset Date).

“Fixed Principal Allocation Date” shall mean the earlier of (a) the date on
which an Early Amortization Period with respect to Series 2010-1 commences, and
(b) the date of commencement of the Controlled Amortization Period.

“Floating Allocation Percentage” shall mean, with respect to any Due Period
(including any day within such Due Period), the percentage equivalent of a
fraction:

 

  (a) the numerator of which is the Collateral Amount at the end of the day on
the last day of the preceding Due Period (or with respect to the first Due
Period ending after the Closing Date, the Collateral Amount at the end of the
day on the Closing Date), and

 

  (b) the denominator of which is the greater of (1) the sum of (A) the
Aggregate Principal Receivables at the end of the day on the last day of the
prior Due Period (or with respect to the first Due Period ending after the
Closing Date, at the end of the day on the Closing Date) plus (B) the amount on
deposit in the Excess Funding Account as of the close of business of the last
day of the preceding Due Period (or with respect to the first Due Period ending
after the Closing Date, at the end of the day on the Closing Date), and (2) the
sum of the numerators used to calculate the investor allocation percentages for
such Due Period with respect to Finance Charge Receivables, Series Dilution
Amounts or Loss Amounts, as applicable, for all Series and Certificate Series
outstanding;

 

8



--------------------------------------------------------------------------------

provided that with respect to any Due Period in which one or more Reset Dates
occur:

(x) the numerator determined pursuant to subclause (a) shall be (1) the
Collateral Amount at the end of the day on the later of (A) the last day of the
preceding Due Period (or with respect to the first Due Period ending after the
Closing Date, the Collateral Amount at the end of the day on the Closing Date)
or (B) the preceding Reset Date, for the period from and including the first day
of the current Due Period or preceding Reset Date, as applicable, to but
excluding such Reset Date and (2) the Collateral Amount at the end of the day on
such Reset Date, for the period from and including such Reset Date to the
earlier of the last day of such Due Period (in which case such period shall
include such day) or the next succeeding Reset Date (in which case such period
shall not include such succeeding Reset Date);

(y) the denominator determined pursuant to subclause (b)(1)(A) shall be (1) the
aggregate amount of Principal Receivables as of the close of business on the
later of the last day of the preceding Due Period or the preceding Reset Date,
for the period from and including the first day of the current Due Period or
preceding Reset Date, as applicable, to but excluding such Reset Date and
(2) the aggregate amount of Principal Receivables as of the close of business on
such Reset Date, for the period from and including such Reset Date to the
earlier of the last day of such Due Period (in which case such period shall
include such day) or the next succeeding Reset Date (in which case such period
shall not include such succeeding Reset Date); provided that with respect to any
Due Period in which a Reset Date occurs, if the Servicer need not make daily
deposits of Collections into the Collection Account, the amount in subclause
(b)(1)(A) shall be the Average Principal Balance; and

(z) the denominator determined pursuant to subclause (b)(2) shall be (1) the sum
of the numerators used to calculate the investor allocation percentages for
allocations with respect to Finance Charge Receivables, Loss Amounts or
Principal Receivables, as applicable, for all outstanding Series and Certificate
Series as of the close of business on the later of the last day of the preceding
Due Period or the preceding Reset Date, for the period from and including the
first day of the current Due Period or preceding Reset Date, as applicable, to
but excluding such Reset Date and (2) the sum of the numerators used to
calculate the investor allocation percentages for allocations with respect to
Finance Charge Receivables, Series Dilution Amounts, Loss Amounts or Principal
Receivables, as applicable, for all such Series and Certificate Series as of the
close of business on such Reset Date, for the period from and including such
Reset Date to the earlier of the last day of such Due Period (in which case such
period shall include such day) or the next succeeding Reset Date (in which case
such period shall not include such succeeding Reset Date).

 

9



--------------------------------------------------------------------------------

“Group One” shall mean Series 2010-1 and each other Certificate Series (other
than the Series represented by the Collateral Certificate) and each other Series
specified in the related Indenture Supplement to be included in Group One.

“Initial Principal Balance” shall mean the sum of the Class A Initial Principal
Balance, the Class M Initial Principal Balance, the Class B Initial Principal
Balance, the Class C Initial Principal Balance and the Class D Initial Principal
Balance.

“Initial Purchaser” shall mean Barclays Capital Inc., as initial purchaser of
the Class A Notes, the Class M Notes, the Class B Notes and the Class C Notes.

“Interest Period” shall mean, with respect to any Distribution Date, the period
from and including the previous Distribution Date through the day preceding such
Distribution Date, except that the initial Interest Period shall be the period
from and including the Closing Date through the day preceding the initial
Distribution Date.

“Investor Charge-Offs” shall have the meaning set forth in Section 6.5.

“Investor Finance Charge Collections” shall mean, for any Due Period, an amount
equal to the aggregate amount of Finance Charge Collections (including
Recoveries treated as Finance Charge Collections) retained in or allocated to
the Finance Charge Ledger Balance for Series 2010-1 pursuant to
Section 6.1(b)(i) for such Due Period.

“Investor Loss Amount” shall mean, with respect to any Distribution Date, an
amount equal to the product of (a) the aggregate of the Loss Amounts for the
related Due Period and (b) the Floating Allocation Percentage for such Due
Period.

“Investor Percentage” for Series 2010-1 shall mean, with respect to Collections
of Principal Receivables, the Principal Allocation Percentage, and with respect
to Collections of Finance Charge Receivables, Series Dilution Amounts or Loss
Amounts, the Floating Allocation Percentage.

“Investor Principal Collections” shall mean, for any Due Period, an amount equal
to the aggregate amount of Collections on Principal Receivables allocated to the
Principal Ledger Amount for Series 2010-1 pursuant to Section 6.1(b)(ii) for
such Due Period.

“Investor Uncovered Dilution Amount” shall mean, with respect to any
Distribution Date, an amount equal to the product of (a) the Investor Percentage
for the related Due Period (determined on a weighted average basis, if a Reset
Date occurs during such Due Period) and (b) any Series Dilution Amount remaining
after giving effect to any addition of Accounts and other actions taken pursuant
to Sections 2.6 and 4.3(d) of the Pooling and Servicing Agreement and
Section 2.6 of the Transfer and Servicing Agreement and Section 8.4(d) of the
Indenture; provided that, if the Transferor Amount is greater than zero on the
immediately preceding Determination Date, the Series Dilution Amount used to
calculate the Investor Uncovered Dilution Amount for such Due Period shall be
reduced by the Transferor Amount.

“Minimum Transferor Amount” for Series 2010-1 shall mean zero.

 

10



--------------------------------------------------------------------------------

“Monthly Interest” shall mean, with respect to any Distribution Date, the sum of
(a) the Class A Monthly Interest, the Class A Additional Interest, if any, and
the unpaid Class A Deficiency Amount, if any; (b) the Class M Monthly Interest,
the Class M Additional Interest, if any, and the unpaid Class M Deficiency
Amount, if any; (c) the Class B Monthly Interest, the Class B Additional
Interest, if any, and the unpaid Class B Deficiency Amount, if any; (d) the
Class C Monthly Interest, the Class C Additional Interest, if any, and the
unpaid Class C Deficiency Amount, if any; and (e) the Class D Monthly Interest
and unpaid Class D Deficiency Amount, each with respect to such Distribution
Date.

“Monthly Principal” shall have the meaning specified in Section 6.3.

“Monthly Principal Reallocation Amount” shall mean, for any Due Period, an
amount equal to the sum of:

 

  (a) the lower of (i) the Class A/Servicing Fee Required Amount, and (ii) the
greater of (A)(x) $[_] minus (y) the sum of (I) the amount of unreimbursed
Investor Charge-Offs (after giving effect to Investor Charge-Offs for the
related Due Period) and unreimbursed Reallocated Principal Collections (as of
the previous Distribution Date) plus (II) the amount of any Class M Notes, Class
B Notes, Class C Notes and Class D Notes retired pursuant to Section 6.9 and
(B) zero;

 

  (b) the lower of (i) the Class M Required Amount, and (ii) the greater of
(A)(x) $[_] minus (y) the sum of (I) the amount of unreimbursed Investor
Charge-Offs (after giving effect to Investor Charge-Offs for the related Due
Period) and unreimbursed Reallocated Principal Collections (as of the previous
Distribution Date and as required in clause (a) above) plus (II) the amount of
Class B Notes, Class C Notes and Class D Notes retired pursuant to Section 6.9
and (B) zero;

 

  (c) the lower of (i) the Class B Required Amount, and (ii) the greater of
(A)(x) $[_] minus (y) the sum of (I) the amount of unreimbursed Investor
Charge-Offs (after giving effect to Investor Charge-Offs for the related Due
Period) and unreimbursed Reallocated Principal Collections (as of the previous
Distribution Date and as required in clauses (a) and (b) above) plus (II) the
amount of Class C Notes and Class D Notes retired pursuant to Section 6.9 and
(B) zero; and

 

  (d) the lower of (i) the Class C Required Amount, and (ii) the greater of
(A)(x) $[_] minus (y) the sum of (I) the amount of unreimbursed Investor
Charge-Offs (after giving effect to Investor Charge-Offs for the related Due
Period) and unreimbursed Reallocated Principal Collections (as of the previous
Distribution Date and as required in clauses (a), (b) and (c) above) plus (II)
the amount of any Class D Notes retired pursuant to Section 6.9 and (B) zero.

“Noteholder Servicing Fee” shall have the meaning specified in Section 3.

“Other Plan Investor” shall mean any governmental, church or non-U.S. pension
plan or account that is subject to any Similar Law.

“Percentage Allocation” shall have the meaning specified in
Section 6.1(b)(ii)(y).

 

11



--------------------------------------------------------------------------------

“Portfolio Yield” shall mean, for any Due Period, the annualized percentage
equivalent of a fraction (calculated on the basis of a 365/366 day year, as
applicable), (i) the numerator of which is equal to (x) the Available Finance
Charge Collections other than Excess Finance Charge Collections included
therein, minus (y) the Investor Loss Amount and the Investor Uncovered Dilution
Amount for such Due Period and (ii) the denominator of which is the Principal
Balance as of the last day of the preceding Due Period (or with respect to the
initial Due Period, the outstanding principal amount of the Series 2010-1 Notes
on the Closing Date).

“Principal Allocation Percentage” shall mean, (a) with respect to any Due Period
(including any day within such Due Period) occurring prior to the Fixed
Principal Allocation Date, the Floating Allocation Percentage for such Due
Period, and (b) with respect to any Due Period (including any day within such
Due Period) occurring on or after the Fixed Principal Allocation Date, the Fixed
Allocation Percentage for such Due Period.

“Principal Balance” shall mean, as of any date of determination, the sum of the
Class A Principal Balance, the Class M Principal Balance, the Class B Principal
Balance, the Class C Principal Balance, and the Class D Principal Balance.

“Principal Collections” shall mean Collections of Principal Receivables.

“Principal Ledger Balance” shall mean the portion of the balance in the
Collection Account identified by the Servicer to the Receivables Trust Trustee
for bookkeeping purposes with respect to Series 2010-1 as the “Series 2010-1
Principal Ledger Balance.”

“Principal Sharing Series” shall mean, for purposes of Series 2010-1, any
Certificate Series outstanding under the Pooling and Servicing Agreement and any
outstanding Series in Group One.

“Principal Shortfall” shall mean, as the context requires, either of the
following: (a) on any Distribution Date with respect to the Controlled
Amortization Period, the amount by which the Controlled Payment Amount for the
prior Due Period exceeds the amount of Available Principal Collections for such
Distribution Date (excluding any portion thereof attributable to Shared
Principal Collections); and (b) on any Distribution Date with respect to the
Early Amortization Period, the amount by which the Principal Balance exceeds the
Available Principal Collections for such Distribution Date (excluding any
portion thereof attributable to Shared Principal Collections).

“QIB” shall mean a “qualified institutional buyer” (as defined in Rule 144A
under the Securities Act).

“Quarterly Excess Spread Percentage” shall mean (a) with respect to the May 2010
Distribution Date, the Excess Spread Percentage for the Due Period relating to
such Distribution Date, (b) with respect to the June 2010 Distribution Date, the
percentage equivalent of a fraction, the numerator of which is the sum of
(i) the Excess Spread Percentage for the Due Period relating to the May 2010
Distribution Date and (ii) the Excess Spread Percentage for the Due Period
relating to the June 2010 Distribution Date and the denominator of which is two,
and (c) with respect to the July 2010 Distribution Date and each Distribution
Date thereafter, the percentage equivalent of a fraction, the numerator of which
is the sum of the Excess Spread Percentages determined with respect to the Due
Periods relating to such Distribution Date and the immediately preceding two
Distribution Dates and the denominator of which is three.

 

12



--------------------------------------------------------------------------------

“Rating Agency” shall mean Standard & Poor’s and DBRS.

“Reallocated Principal Collections” shall mean, for any Distribution Date, the
Investor Principal Collections applied in accordance with Section 6.6 in an
amount not to exceed the Monthly Principal Reallocation Amount for the related
Due Period.

“Reassignment Amount” shall mean, for any Transfer Date, after giving effect to
any deposits and distributions otherwise to be made on the related Distribution
Date, the sum of (i) the Note Principal Balance on the related Distribution
Date, plus (ii) Monthly Interest for the related Distribution Date and any
Monthly Interest previously due but not distributed to the Series 2010-1
Noteholders; plus (iii) any amounts then due to the Indenture Trustee with
respect to Series 2010-1.

“Redemption Date” shall have the meaning specified in Section 9(b)(ii).

“Regulation S Book-Entry Note” shall have the meaning specified in
Section 13(b)(ii).

“Regulation S Permanent Book-Entry Note” shall have the meaning specified in
Section 13(b)(ii).

“Regulation S Temporary Book-Entry Note” shall have the meaning specified in
Section 13(b)(ii).

“Required Addition Event” means a “Required Addition Event” (as defined in the
Pooling and Servicing Agreement), an “Additional Required Addition Event” (as
defined in the Collateral Series Supplement) or a Required Addition Event under
the Transfer and Servicing Agreement.

“Required Spread Account Amount” shall mean, for the April 2010 Distribution
Date, zero, and for any Distribution Date thereafter, the lesser of (x) the
Class C Principal Balance and (y) the product of (i) the Spread Account
Percentage times (ii) prior to the end of the Revolving Period, the Collateral
Amount as of such Distribution Date, and on any date after the end of the
Revolving Period, the Collateral Amount as of the close of business on the last
day of the Revolving Period.

“Reset Date” means:

 

  (a) each Addition Date (other than any Addition Date for any Automatic
Additional Accounts) and each “Addition Date” (as such term is defined in the
Pooling and Servicing Agreement);

 

  (b) each Removal Date and each “Removal Date” (as such term is defined in the
Pooling and Servicing Agreement); and

 

13



--------------------------------------------------------------------------------

  (c) each date on which a new Series or Class of Notes is issued and each date
on which a new “Series” or “Class” (each as defined in the Pooling and Servicing
Agreement) of Investor Certificates is issued by the Certificate Trust.

“Restricted Book-Entry Note” shall have the meaning specified in
Section 13(b)(i).

“Revolving Period” shall mean the period from and including the Closing Date to,
but not including, the Fixed Principal Allocation Date.

“Series 2010-1” shall mean the Series of Notes, the terms of which are specified
in this Indenture Supplement.

“Series 2010-1 Early Amortization Event” shall have the meaning specified in
Section 8.1.

“Series 2010-1 Final Maturity Date” shall mean the September 2017 Distribution
Date.

“Series 2010-1 Noteholder” shall mean the Holder of record of any Series 2010-1
Note.

“Series 2010-1 Notes” shall mean the Class A Notes, the Class M Notes, the
Class B Notes, the Class C Notes and the Class D Notes.

“Series 2010-1 Termination Date” shall mean the earliest to occur of (a) the
Distribution Date on which the Series 2010-1 Notes are paid in full, (b) the
Series 2010-1 Final Maturity Date or (c) the date on which the Collateral Amount
is reduced to zero.

“Series Account” shall mean, (a) with respect to Series 2010-1, the Spread
Account and (b) with respect to any other Series, the “Series Accounts” for such
Series as specified in the Indenture and the applicable Indenture Supplement for
such Series.

“Series Servicing Fee Percentage” shall mean 2.0%.

“Similar Law” shall mean any federal, state, local, non-U.S. or other laws or
regulations that are substantially similar to the fiduciary responsibility and
prohibited transaction provisions of ERISA or the Code.

“Spread Account” shall mean the account designated as such, established and
owned by the Issuer and maintained in accordance with Section 6.11.

“Spread Account Amount” shall mean with respect to any date, the amount on
deposit in the Spread Account on such date (excluding Investment Earnings
credited to the Spread Account).

“Spread Account Percentage” shall mean, for any Distribution Date, (i) % if the
Quarterly Excess Spread Percentage on such Distribution Date is greater than or
equal to %, (ii) % if the Quarterly Excess Spread Percentage on such
Distribution Date is less than % and greater than or equal to %, (iii) % if the
Quarterly Excess Spread Percentage on such Distribution Date is less than % and
greater than or equal %, and (iv) % if the Quarterly Excess Spread Percentage on
such Distribution Date is less than %; provided, that

 

  (a) if the Spread Account Percentage for a Distribution Date is greater than
%, then the Spread Account Percentage shall not decrease to a lower percentage
until the first subsequent Distribution Date on which the arithmetic mean of the
Quarterly Excess Spread Percentages for such subsequent Distribution Date and
for the two Distribution Dates immediately prior to such subsequent Distribution
Date is greater than or equal to the lowest Quarterly Excess Spread Percentage
associated with a lower Spread Account Percentage;

 

14



--------------------------------------------------------------------------------

  (b) if the Spread Account Percentage for a Distribution Date is equal to %,
then the Spread Account Percentage shall not decrease to a lower percentage
until the first subsequent Distribution Date on which the arithmetic mean of the
Quarterly Excess Spread Percentages for such subsequent Distribution Date and
for the Distribution Date immediately prior to such subsequent Distribution Date
is greater than or equal to the lowest Quarterly Excess Spread Percentage
associated with a lower Spread Account Percentage;

 

  (c) in no event will the Spread Account Percentage decrease by more than one
of the levels specified above between any two consecutive Distribution Dates;
and

 

  (d) if an Early Amortization Event is deemed to occur, the Spread Account
Percentage shall be %.

“Subject Instrument” shall mean any Note or Investor Certificate with respect to
which the Transferor shall not have received an Opinion of Counsel to the effect
that such Note or Investor Certificate will be treated as debt for Federal
income tax purposes.

“Subperiod” shall mean, with respect to a Due Period in which one or more Reset
Dates occur (the “Subject Due Period”), any of the following:

(i) the period from and including the last day of the prior Due Period to but
excluding the first Reset Date in the Subject Due Period,

(ii) the period from and including the last Reset Date in the Subject Due Period
to and including the last day of the Subject Due Period, and

(iii) the period, if any, from and including one Reset Date in the Subject Due
Period to but excluding the next Reset Date.

“Target Amount” shall have the meaning specified in Section 6.1(b)(i).

SECTION 3. Servicing Compensation. The share of the Monthly Servicing Fee
allocable to Series 2010-1 (the “Noteholder Servicing Fee”) with respect to any
Due Period shall be equal to one-twelfth of the product of (i) the Series
Servicing Fee Percentage times (ii)

 

15



--------------------------------------------------------------------------------

(a) the Collateral Amount as of the last day of such Due Period minus (b) the
product of (1) the amount, if any, on deposit in the Excess Funding Account as
of the last day of such Due Period times (2) the Principal Allocation Percentage
for such Due Period; provided, however, that with respect to the initial Due
Period ending after the Closing Date, the Noteholder Servicing Fee shall be
adjusted based on the ratio of the number of days in the initial Due Period to
30; provided, further, that if a Successor Servicer that is not an Affiliate of
the Transferor is appointed, the Noteholder Servicing Fee shall be such amount
as may be agreed upon in writing between such Successor Servicer and the
Indenture Trustee, so long as the Indenture Trustee shall have received written
confirmation from each Rating Agency then rating any Class of Series 2010-1
Notes that such change would not result in a reduction or withdrawal by such
Rating Agency of its rating of any Class of the Series 2010-1 Notes.

Except as specifically provided above, the remainder of the Monthly Servicing
Fee shall be paid by the cash flows from the Issuer allocated to the Transferor
or the Noteholders of other Series (as provided in the related Indenture
Supplements) and in no event shall the Issuer, the Indenture Trustee or the
Series 2010-1 Noteholders be liable therefor.

SECTION 4. Delivery and Payment for the Series 2010-1 Notes. The Issuer shall
execute and deliver the Series 2010-1 Notes to the Indenture Trustee for
authentication and the Indenture Trustee shall deliver the Series 2010-1 Notes
when authenticated in accordance with Section 2.3 of the Indenture.

SECTION 5. Depository; Form of Delivery of Series 2010-1 Notes.

(a) The Class A Notes, the Class M Notes, the Class B Notes and the Class C
Notes shall be delivered as Book-Entry Notes as provided in Section 2.12 of the
Indenture. The Class D Notes shall be delivered as Definitive Notes as provided
in Section 2.14 of the Indenture.

(b) The Depository for Series 2010-1 shall be The Depository Trust Company, and
the Class A Notes, the Class M Notes, the Class B Notes and the Class C Notes
shall be initially registered in the name of Cede & Co., its nominee.

SECTION 6. Rights of Series 2010-1 Noteholders and Allocation and Application of
Collections.

SECTION 6.1 Collections and Allocations.

(a) Allocations. Collections on Finance Charge Receivables, Collections on
Principal Receivables, and Loss Amounts and Series Dilution Amounts allocated to
Series 2010-1 pursuant to Article VIII of the Indenture shall be allocated and
distributed as set forth in this Article.

 

16



--------------------------------------------------------------------------------

(b) Allocations to the Series 2010-1 Noteholders. The Servicer shall on the Date
of Processing, allocate to the Series 2010-1 Noteholders the following amounts
as set forth below:

(i) Allocations of Finance Charge Collections. With respect to each Date of
Processing, the Servicer shall allocate to the Series 2010-1 Noteholders an
amount equal to the product of (A) the Investor Percentage and (B) the aggregate
Collections of Finance Charge Receivables processed on such Date of Processing
and shall credit such amount to the Finance Charge Ledger Balance, provided
that, with respect to each Due Period falling in the Revolving Period or the
Controlled Amortization Period, Collections of Finance Charge Receivables shall
be credited to the Finance Charge Ledger Balance only until such time as the
aggregate amount so credited equals the sum (the “Target Amount”) of (I) the
Monthly Interest for the related Distribution Date, (II) reimbursements of
Reallocated Principal Collections for the related Due Period, (III) the Class A
Deficiency Amount, the Class M Deficiency Amount, the Class B Deficiency Amount,
the Class C Deficiency Amount and the Class D Deficiency Amount for the related
Due Period, (IV) any amounts required to be deposited in the Spread Account on
such Distribution Date, (V) 150% of the Investor Charge-Offs for the prior Due
Period, and (VI) if the Bank is not the Servicer, the Noteholder Servicing Fee
for such Due Period (and if the Bank is the Servicer, then amounts that
otherwise would have been transferred to the Finance Charge Ledger Balance
pursuant to this clause (B) shall instead be returned to the Bank as payment of
the Noteholder Servicing Fee); provided further, that, notwithstanding the
preceding proviso, if on any Business Day the Servicer determines that the
Target Amount for a Due Period exceeds the Target Amount for that Due Period as
previously calculated by the Servicer, then (x) the Servicer shall (on the same
Business Day) inform Transferor of such determination, and (y) within two
Business Days of receiving such notice Transferor shall allocate to the Finance
Charge Ledger Balance funds in an amount equal to the amount of Collections of
Finance Charge Receivables allocated to the Noteholders for that Due Period but
not allocated to the Finance Charge Ledger Balance due to the operation of the
preceding proviso (but not in excess of the amount required so that the
aggregate amount deposited for the subject Due Period equals the Target Amount);
and provided further, that if on any Distribution Date the Transferor Amount is
less than the Minimum Transferor Amount after giving effect to all transfers and
deposits on that Distribution Date, Transferor shall, on that Distribution Date,
allocate to the Principal Ledger Balance funds in an amount equal to the amounts
of Available Finance Charge Collections that are required to be treated as
Available Principal Collections pursuant to Sections 6.4(a)(vi) and (vii) but
are not available from funds in the Finance Charge Ledger Balance as a result of
the operation of the second preceding proviso.

With respect to any Due Period when Collections of Finance Charge Receivables
credited to the Finance Charge Ledger Balance are limited to deposits up to the
Target Amount in accordance with this Section 6.1(b)(i), notwithstanding such
limitation: (1) “Reallocated Principal Collections” for the related Distribution
Date shall be calculated as if the full amount of Finance Charge Collections
allocated to the Noteholders during that Due Period had been allocated to the
Finance Charge Ledger Balance and applied on such Distribution Date in
accordance with Section 6.4(a); and (2) Collections of Finance Charge
Receivables released to Transferor pursuant to this Section 6.1(b)(i) shall be
deemed, for purposes of all calculations under this Indenture Supplement, to
have been credited to the Finance Charge Ledger Balance and applied to the items
specified in Section 6.4(a) to which such amounts would have been

 

17



--------------------------------------------------------------------------------

applied (and in the priority in which they would have been applied) had such
amounts been available in the Finance Charge Ledger Balance on such Distribution
Date.

(ii) Allocations of Principal Collections. With respect to each Date of
Processing, the Servicer shall allocate to the Series 2010-1 Noteholders an
amount equal to the product of (1) the Investor Percentage times (2) the
aggregate amount of Collections of Principal Receivables processed on such Date
of Processing (the product for any such date is hereinafter referred to as a
“Percentage Allocation”) and such amount shall be applied as follows: (I) first,
if there shall not have been credited to the Finance Charge Ledger Balance an
amount equal to the sum of the Class A Monthly Interest, the Class M Monthly
Interest, the Class B Monthly Interest, the Class C Monthly Interest and, if the
Bank is not the Servicer, the Noteholder Servicing Fee for such Due Period (the
amount of any such shortfall in the Finance Charge Ledger Balance being
hereinafter referred to as the “Potential Shortfall”), credited to the Finance
Charge Ledger Balance in an amount equal to the lesser of (x) the amount of the
Potential Shortfall and (y) 35.5% of the Percentage Allocation, for application
as necessary as Reallocated Principal Collections in respect of such amounts on
the following Distribution Date, (II) second, for any Due Period during an
Amortization Period, credited to the Principal Ledger Balance for payment of
Monthly Principal on the following Distribution Date until the amount credited
to the Principal Ledger Balance for such purpose equals (x) during the
Controlled Amortization Period, the Controlled Amortization Amount for the
related Distribution Date and (y) during an Early Amortization Period, the
Principal Balance, (III) third, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, credited to
the Principal Ledger Balance for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, (IV) fourth, deposited in the Excess Funding Account to the
extent necessary so that the Transferor Amount is not less than the Minimum
Transferor Amount and (V) fifth, paid to the Holders of the Transferor Interest;
provided that if on any day the amount credited to the Finance Charge Ledger
Balance in respect of Reallocated Principal Collections exceeds the Potential
Shortfall, such excess amount shall be released from the Finance Charge Ledger
Balance and applied pursuant to the preceding clauses (II) through (V) so that
the amount credited to the Finance Charge Ledger Balance in respect of
Reallocated Principal Collections equals the Potential Shortfall.

(c) To the extent that Collections of Principal Receivables allocated to the
Series 2010-1 Noteholders pursuant to this subsection are paid to Transferor,
Transferor shall make an amount equal to the Reallocated Principal Collections
for the related Distribution Date available on that Distribution Date for
application in accordance with Section 6.6; provided, however, that if
Transferor fails to make such funds available, then an amount of Collections on
Principal Receivables equal to that deficiency shall be treated as Reallocated
Principal Collections for application in accordance with Section 6.6 prior to
any other application of the amounts credited to the Principal Ledger Balance.

 

18



--------------------------------------------------------------------------------

(d) During any period when Servicer is permitted by Section 4.3 of the Pooling
and Servicing Agreement or Section 8.4 of the Indenture to make a single monthly
deposit to the Collection Account, amounts allocated to the Series 2010-1
Noteholders pursuant to Sections 6.1(a) and (b) with respect to any Due Period
need not be deposited into the Collection Account or any Series Account prior to
the related Distribution Date, and, when so deposited, (x) may be deposited net
of any amounts required to be distributed to Transferor and, if the Bank is
Servicer, the Servicer, and (y) shall be credited to the Finance Charge Ledger
Balance (in the case of Collections of Finance Charge Receivables) and the
Principal Ledger Balance (in the case of Collections of Principal Receivables
(not including any Shared Principal Collections allocated to Series 2010-1
pursuant to Section 4.3(f) of the Pooling and Servicing Agreement or Section 8.5
of the Indenture)).

(e) On any date, the Servicer may withdraw from the Collection Account or any
Series Account any amounts inadvertently deposited in such account that should
have not been deposited pursuant to this Section 6.1.

SECTION 6.2 Determination of Monthly Interest.

(a) The amount of monthly interest distributable in respect of the Class A Notes
on each Distribution Date shall be an amount equal to the product of (i) a
fraction, the numerator of which is 30 (or, in the case of the first Interest
Period, 49) and the denominator of which is 360, (ii) the Class A Note Rate in
effect with respect to the related Interest Period, and (iii) the Class A
Principal Balance, determined as of the Record Date preceding such Distribution
Date (the “Class A Monthly Interest”); provided, that in addition to the Class A
Monthly Interest an amount equal to the amount of any unpaid Class A Deficiency
Amounts, as defined below, plus an amount equal to the product of (A) a
fraction, the numerator of which is 30 and the denominator of which is 360,
(B) the sum of the Class A Note Rate in effect with respect to the related
Interest Period and 1.0% per annum, and (C) any Class A Deficiency Amount from
the prior Distribution Date, as defined below, or the portion thereof which has
not theretofore been paid to Class A Noteholders (the “Class A Additional
Interest”), shall also be distributable in respect of the Class A Notes. The
“Class A Deficiency Amount” for any Distribution Date shall be equal to the
excess, if any, of the aggregate amount accrued pursuant to this Section 6.2(a)
for all Interest Periods prior to the immediately preceding Interest Period,
over the amount actually paid to the Class A Noteholders in respect of such
amounts on all prior Distribution Dates.

(b) The amount of monthly interest distributable in respect of the Class M Notes
on each Distribution Date shall be an amount equal to the product of (i) a
fraction, the numerator of which is 30 (or, in the case of the first Interest
Period, 49) and the denominator of which is 360, (ii) the Class M Note Rate in
effect with respect to the related Interest Period, and (iii) the Class M
Principal Balance, determined as of the Record Date preceding such Distribution
Date (the “Class M Monthly Interest”); provided, that in addition to the Class M
Monthly Interest an amount equal to the amount of any unpaid Class M Deficiency
Amounts, as defined below, plus an amount equal to the product of (A) a
fraction, the numerator of which is 30 and the denominator of which is 360,
(B) the sum of the Class M Note Rate in effect with respect to the related
Interest Period and 1.0% per annum, and (C) any Class M Deficiency Amount from
the prior Distribution Date, as defined below, or the portion thereof which has
not theretofore been paid to Class M Noteholders (the “Class M Additional
Interest”), shall also be

 

19



--------------------------------------------------------------------------------

distributable in respect of the Class M Notes. The “Class M Deficiency Amount”
for any Distribution Date shall be equal to the excess, if any, of the aggregate
amount accrued pursuant to this Section 6.2(b) for all Interest Periods prior to
the immediately preceding Interest Period, over the amount actually paid to the
Class M Noteholders in respect of such amounts on all prior Distribution Dates.

(c) The amount of monthly interest distributable in respect of the Class B Notes
on each Distribution Date shall be an amount equal to the product of (i) a
fraction, the numerator of which is 30 (or, in the case of the first Interest
Period, 49) and the denominator of which is 360, (ii) the Class B Note Rate in
effect with respect to the related Interest Period, and (iii) the Class B
Principal Balance, determined as of the Record Date preceding such Distribution
Date (the “Class B Monthly Interest”); provided, that in addition to the Class B
Monthly Interest an amount equal to the amount of any unpaid Class B Deficiency
Amounts, as defined below, plus an amount equal to the product of (A) a
fraction, the numerator of which is 30 and the denominator of which is 360,
(B) the sum of the Class B Note Rate in effect with respect to the related
Interest Period, and 1.0% per annum, and (C) any Class B Deficiency Amount from
the prior Distribution Date, as defined below, or the portion thereof which has
not theretofore been paid to Class B Noteholders (the “Class B Additional
Interest”), shall also be distributable in respect of the Class B Notes. The
“Class B Deficiency Amount” for any Distribution Date shall be equal to the
excess, if any, of the aggregate amount accrued pursuant to this Section 6.2(c)
for all Interest Periods prior to the immediately preceding Interest Period,
over the amount actually paid to the Class B Noteholders in respect of such
amounts on all prior Distribution Dates.

(d) The amount of monthly interest distributable in respect of the Class C Notes
on each Distribution Date shall be an amount equal to the product of (i) a
fraction, the numerator of which is 30 (or, in the case of the first Interest
Period, 49) and the denominator of which is 360, (ii) the Class C Note Rate in
effect with respect to the related Interest Period, and (iii) the Class C
Principal Balance, determined as of the Record Date preceding such Distribution
Date (the “Class C Monthly Interest”); provided, that in addition to the Class C
Monthly Interest an amount equal to the amount of any unpaid Class C Deficiency
Amounts, as defined below, plus an amount equal to the product of (A) a
fraction, the numerator of which is 30 and the denominator of which is 360,
(B) the sum of the Class C Note Rate in effect with respect to the related
Interest Period, and 1.0% per annum, and (C) any Class C Deficiency Amount from
the prior Distribution Date, as defined below, or the portion thereof which has
not theretofore been paid to Class C Noteholders (the “Class C Additional
Interest”), shall also be distributable in respect of the Class C Notes. The
“Class C Deficiency Amount” for any Distribution Date shall be equal to the
excess, if any, of the aggregate amount accrued pursuant to this Section 6.2(d)
for all Interest Periods prior to the immediately preceding Interest Period,
over the amount actually paid to the Class C Noteholders in respect of such
amounts on all prior Distribution Dates.

(e) The amount of monthly interest distributable in respect of the Class D Notes
on each Distribution Date shall be an amount equal to the product of (i) a
fraction, the numerator of which is 30 (or, in the case of the first Interest
Period, 49) and the denominator of which is 360, (ii) the Class D Note Rate in
effect with respect to the related Interest Period, and (iii) the Class D
Principal Balance, determined as of the Record Date preceding such Distribution
Date (the “Class D Monthly Interest”); provided, that in addition to the Class D
Monthly Interest an amount equal to any unpaid Class D Deficiency Amounts, as
defined below, shall also be

 

20



--------------------------------------------------------------------------------

distributed to the Class D Noteholders. The “Class D Deficiency Amount” for any
Distribution Date shall be equal to the excess, if any, of the aggregate amount
accrued pursuant to this Section 6.2(e) for all Interest Periods prior to the
immediately preceding Interest Period, over the amount actually paid to the
Class D Noteholders in respect of such amounts on all prior Distribution Dates.

SECTION 6.3 Determination of Monthly Principal. The amount of monthly principal
to be transferred from the Principal Ledger Balance with respect to the Series
2010-1 Notes on each Distribution Date (the “Monthly Principal”), beginning with
the Distribution Date in the month following the month in which the Controlled
Amortization Period or, if earlier, the Early Amortization Period, begins, shall
be equal to the least of (i) the Available Principal Collections with respect to
such Distribution Date, (ii) for each Distribution Date with respect to the
Controlled Amortization Period, the Controlled Payment Amount for such
Distribution Date, and (iii) the Collateral Amount (after taking into account
any adjustments to be made on such Distribution Date pursuant to Sections 6.5
and 6.6) prior to any payment of principal on such Distribution Date.

SECTION 6.4 Monthly Payments. On or before each Distribution Date, the Servicer
shall instruct the Indenture Trustee in writing (which writing shall be
substantially in the form of Exhibit B hereto and may be delivered
electronically) to withdraw, and the Indenture Trustee, acting in accordance
with such instructions, shall withdraw on such Distribution Date, to the extent
of available funds, the amounts required to be withdrawn from the Collection
Account (including the Finance Charge Ledger Balance and the Principal Ledger
Balance) as follows:

(a) an amount equal to the Available Finance Charge Collections for the related
Due Period shall be distributed on each Distribution Date in the following
priority:

(i) an amount equal to the Class A Monthly Interest for such Distribution Date,
plus the amount of any Class A Deficiency Amount for such Distribution Date,
plus the amount of any Class A Additional Interest for such Distribution Date,
shall be credited to the Distribution Ledger Balance for distribution to the
Class A Noteholders on a pro rata basis in accordance with Section 7.1(a);

(ii) an amount equal to the Noteholder Servicing Fee for such Distribution Date
plus the amount of any Noteholder Servicing Fee due but not paid to the Servicer
on any prior Distribution Date shall be distributed to the Servicer;

(iii) an amount equal to the Class M Monthly Interest for such Distribution
Date, plus the amount of any Class M Deficiency Amount for such Distribution
Date, plus the amount of any Class M Additional Interest for such Distribution
Date, shall be credited to the Distribution Ledger Balance for distribution to
the Class M Noteholders on a pro rata basis in accordance with Section 7.1(b);

 

21



--------------------------------------------------------------------------------

(iv) an amount equal to the Class B Monthly Interest for such Distribution Date,
plus the amount of any Class B Deficiency Amount for such Distribution Date,
plus the amount of any Class B Additional Interest for such Distribution Date,
shall be credited to the Distribution Ledger Balance for distribution to the
Class B Noteholders on a pro rata basis in accordance with Section 7.1(c);

(v) an amount equal to the Class C Monthly Interest for such Distribution Date,
plus the amount of any Class C Deficiency Amount for such Distribution Date,
plus the amount of any Class C Additional Interest for such Distribution Date,
shall be credited to the Distribution Ledger Balance for distribution to the
Class C Noteholders on a pro rata basis in accordance with Section 7.1(d);

(vi) an amount equal to the Investor Loss Amount and any Investor Uncovered
Dilution Amount for such Distribution Date shall be treated as a portion of
Available Principal Collections for such Distribution Date and, during an
Amortization Period, credited to the Principal Ledger Balance;

(vii) an amount equal to the sum of the aggregate amount of Investor Charge-Offs
and the amount of Reallocated Principal Collections which have not been
reimbursed pursuant to this clause (vii) on prior Distribution Dates shall be
treated as a portion of Available Principal Collections for such Distribution
Date and, during the Amortization Period, credited to the Principal Ledger
Balance;

(viii) an amount equal to the Class D Monthly Interest for such Distribution
Date, plus the amount of any Class D Deficiency Amount for such Distribution
Date shall be credited to the Distribution Ledger Balance for distribution to
the Class D Noteholders on a pro rata basis in accordance with Section 7.1(e);

(ix) an amount up to the excess, if any, of the Required Spread Account Amount
(determined after all deposits, withdrawals, reductions, payments and
adjustments to be made with respect to such Distribution Date) over the Spread
Account Amount (determined after all deposits, withdrawals, reductions, payments
and adjustments to be made with respect to such Distribution Date) shall be
deposited in the Spread Account;

(x) any amounts designated in writing by the Transferor to the Servicer and
Indenture Trustee as amounts to be paid from Available Finance Charge
Collections shall be paid in accordance with the Transferor’s instructions; and

(xi) the balance, if any, will constitute a portion of Shared Excess Finance
Charge Collections for such Distribution Date and will be available for
allocation to other Series or Certificate Series in Group One and, to the extent
not required to be applied as Shared Excess Finance Charge Collections with
respect to any Series or Certificate Series in Group One, shall be distributed
to the Holders of the Transferor Interest or any other Person then entitled to
such amounts.

(b) During the Revolving Period, an amount equal to the Available Principal
Collections for the related Due Period shall be treated as Shared Principal
Collections and applied to the Series and Certificate Series in Group One that
are Principal Sharing Series other than this Series 2010-1 and as provided in
Section 4.3(f) of the Pooling and Servicing Agreement and Section 8.5 of the
Indenture.

 

22



--------------------------------------------------------------------------------

(c) During the Controlled Amortization Period or the Early Amortization Period
(beginning with the Distribution Date and on each subsequent Distribution Date
in the month following the month in which the Controlled Amortization Period or
the Early Amortization Period begins), an amount equal to the Available
Principal Collections for the related Due Period shall be distributed on each
Distribution Date in the following priority:

(i) an amount equal to the Monthly Principal for such Distribution Date shall be
credited to the Distribution Ledger Balance for distribution to the Class A
Noteholders in accordance with Section 7.1(a) until the Class A Principal
Balance has been paid in full;

(ii) after giving effect to the distribution referred to in clause (i) above, an
amount equal to the Monthly Principal remaining, if any, shall be credited to
the Distribution Ledger Balance for distribution to the Class M Noteholders in
accordance with Section 7.1(b) until the Class M Principal Balance has been paid
in full;

(iii) after giving effect to the distribution referred to in clauses (i) and
(ii) above, an amount equal to the Monthly Principal remaining, if any, shall be
credited to the Distribution Ledger Balance for distribution to the Class B
Noteholders in accordance with Section 7.1(c) until the Class B Principal
Balance has been paid in full;

(iv) after giving effect to the distributions referred to in clauses (i),
(ii) and (iii) above, an amount equal to the Monthly Principal remaining, if
any, shall be credited to the Distribution Ledger Balance for distribution to
the Class C Noteholders in accordance with Section 7.1(d) until the Class C
Principal Balance has been paid in full;

(v) after giving effect to the distributions referred to in clauses (i), (ii),
(iii) and (iv) above, an amount equal to the Monthly Principal remaining, if
any, shall be credited to the Distribution Ledger Balance for distribution to
the Class D Noteholders in accordance with Section 7.1(e) until the Class D
Principal Balance has been paid in full; and

(vi) an amount equal to Available Principal Collections remaining after the
applications specified in clauses (i), (ii), (iii), (iv) and (v) above shall be
treated as Shared Principal Collections and applied to Series and Certificate
Series in Group One which are Principal Sharing Series other than this Series
2010-1 and as provided in Section 4.3(f) of the Pooling and Servicing Agreement
and Section 8.5 of the Indenture.

SECTION 6.5 Investor Charge-Offs. On or before each Distribution Date, the
Servicer shall calculate the Investor Loss Amount and any Investor Uncovered
Dilution Amount for the related Distribution Date. If, on any Distribution Date,
the sum of the Investor Loss Amount and the Investor Uncovered Dilution Amount
for such Distribution Date exceeds the sum of the amounts allocated with respect
thereto pursuant to Section 6.4(a)(vi) for such Distribution Date, the
Collateral Amount will be reduced (but not below zero) by the amount of such
excess (such reduction, an “Investor Charge-Off”).

 

23



--------------------------------------------------------------------------------

If the Collateral Amount has been reduced by an Investor Charge-Off, it will be
reimbursed on any Distribution Date (but not by an amount in excess of the
aggregate Investor Charge-Offs) by the amount of Available Finance Charge
Collections allocated and available to be treated as a portion of Available
Principal Collections pursuant to Section 6.4(a)(vii).

SECTION 6.6 Reallocated Principal Collections. On or before each Distribution
Date, the Servicer shall instruct the Indenture Trustee in writing (which
writing shall be substantially in the form of Exhibit B hereto and may be
delivered electronically) to apply Reallocated Principal Collections with
respect to such Distribution Date to fund any deficiency in the amounts payable
under in clauses 6.4(a)(i) through (v) after giving effect to the application of
Available Finance Charge Collections to fund such payments. Such Reallocated
Principal Collections shall be applied pursuant to and in the priority set forth
in clauses 6.4(a)(i) through (v). The amount of such Reallocated Principal
Collections shall be allocated to the Distribution Ledger Balance. On each
Distribution Date, the Collateral Amount shall be reduced by the amount of
Reallocated Principal Collections for such Distribution Date.

SECTION 6.7 Shared Excess Finance Charge Collections.

(a) The balance of any Available Finance Charge Collections on deposit in the
Collection Account after giving effect to Sections 6.4(a)(i) through (x) will
constitute a portion of Shared Excess Finance Charge Collections and will be
available for Allocation to other Series and Certificate Series in Group One as
described in Section 4.3(g) of the Pooling and Servicing Agreement and
Section 8.6 of the Indenture.

(b) Series 2010-1 shall be included in Group One. Subject to Section 4.3(g) of
the Pooling and Servicing Agreement and Section 8.6 of the Indenture, Shared
Excess Finance Charge Collections with respect to the Series and Certificate
Series in Group One for any Distribution Date will be allocated to Series 2010-1
in an amount equal to the product of (x) the aggregate amount of Shared Excess
Finance Charge Collections with respect to all Series and Certificate Series in
Group One for such Distribution Date and (y) a fraction, the numerator of which
is the Finance Charge Shortfall for Series 2010-1 for such Distribution Date and
the denominator of which is the aggregate amount of Finance Charge Shortfalls
for all Series and Certificate Series in Group One for such Distribution Date.
The “Finance Charge Shortfall” for Series 2010-1 for any Distribution Date will
be equal to the excess, if any, of (a) the full amount required to be paid,
without duplication, pursuant to Sections 6.4(a)(i) through (x) on such
Distribution Date over (b) the Available Finance Charge Collections for such
Distribution Date (excluding any portion thereof attributable to Excess Finance
Charge Collections).

SECTION 6.8 Shared Principal Collections. Subject to Section 4.3(f) of the
Pooling and Servicing Agreement and Section 8.5 of the Indenture, Shared
Principal Collections for any Distribution Date will be allocated to Series
2010-1 in an amount equal to the product of (x) the aggregate amount of Shared
Principal Collections with respect to all Series and Certificate Series in Group
One that are Principal Sharing Series for such Distribution Date and (y) a
fraction, the numerator of which is the Principal Shortfall for Series 2010-1
for such Distribution Date and the denominator of which is the Cumulative
Principal Shortfall for such Distribution Date.

 

24



--------------------------------------------------------------------------------

SECTION 6.9 Purchase and Cancellation of Notes. The Transferor may on any
Distribution Date during the Revolving Period or the Controlled Amortization
Period, upon five Business Days’ prior written notice to the Indenture Trustee,
purchase Series 2010-1 Notes on the secondary market and request the Indenture
Trustee to cancel such Series 2010-1 Notes purchased by the Transferor on such
Distribution Date. In such case, the Class A, Class M, Class B, Class C and/or
Class D Principal Balance, as applicable, will be reduced by the portion thereof
represented by such cancelled Notes; provided that after giving effect to any
cancellation (A) the Class M Principal Balance shall not be less than 9.75% of
the Principal Balance (calculated after giving effect to such cancellation),
(B) the Class B Principal Balance shall not be less than 6.50% of the Principal
Balance (calculated after giving effect to such cancellation), (C) the Class C
Principal Balance shall not be less than 11.50% of the Principal Balance
(calculated after giving affect to such cancellation), and (D) the Class D
Principal Balance shall not be less than 7.75% of the Principal Balance
(calculated after giving effect to such cancellations). No Series 2010-1
Noteholder shall be required to sell its Notes to the Transferor pursuant to
this Section 6.9.

SECTION 6.10 Paired Series. Any other Series in Group One may be designated
(subject to satisfaction of the Rating Agency Condition) as a Paired Series for
Series 2010-1. Such Paired Series either shall be prefunded with an initial
deposit to a prefunding account in an amount up to the initial principal amount
of such Paired Series and primarily from the sale of such Paired Series or shall
have a variable principal amount. Any such prefunding account shall be held for
the benefit of such Paired Series and not for the benefit of the Series 2010-1
Noteholders. As funds in the Collection Account are allocated for distribution
as Available Principal Collections during the Early Amortization Period or
Controlled Amortization Period, either (i) in the case of a prefunded Paired
Series, an equal amount of funds in any prefunding account for such Paired
Series shall be released and distributed pursuant to the terms of such Paired
Series or (ii) in the case of a Paired Series having a variable principal
amount, an interest in such variable Paired Series in an equal or lesser amount
may be sold by the Issuer and the proceeds thereof will be distributed pursuant
to the terms of such Paired Series, and, in either case, the Collateral Amount
of such Paired Series will increase by up to a corresponding amount. Upon
payment in full of the Collateral Amount, assuming that there have been no
unreimbursed Loss Amounts with respect to any related Paired Series, the
aggregate amount of such Paired Series shall have been increased by an amount up
to an aggregate amount equal to the Collateral Amount paid to the Series 2010-1
Noteholders (or such other amount as the holders of such Paired Series shall
agree).

SECTION 6.11 Spread Account.

(a) The Servicer, for the benefit of the Class C Noteholders, shall establish
and maintain in the name of the Indenture Trustee, on behalf of the Issuer, a
segregated trust account with a Qualified Depository Institution bearing a
designation clearly indicating that the funds deposited therein are held in the
name of the Indenture Trustee for the benefit of the Class C Noteholders (the
“Spread Account”), subject to the rights of the Transferor set forth herein. The
Indenture Trustee shall possess all right, title and interest in all funds on
deposit from time to time in the Spread Account and in all proceeds thereof. The
Spread Account shall be under the sole dominion and control of the Indenture
Trustee for the benefit of the Class C Noteholders, subject to the rights of the
Transferor set forth herein. Except as expressly provided in this Indenture
Supplement, the Servicer agrees that it shall have no right of setoff or
banker’s lien against, and no right to otherwise deduct from, any funds held in
the Spread

 

25



--------------------------------------------------------------------------------

Account for any amount owed to it by the Indenture Trustee, the Issuer or any
Series 2010-1 Noteholder. If, at any time, the Indenture Trustee is advised in
writing by the Servicer that the institution holding the Spread Account ceases
to be a Qualified Depository Institution, the Indenture Trustee upon receiving
such notice by the Servicer (or the Servicer on its behalf) shall promptly (but
in any event within 10 Business Days) establish a new Spread Account with a
Qualified Depository Institution meeting the conditions specified above,
transfer any cash or any investments to such new Spread Account and from the
date such new Spread Account is established, it shall be the “Spread Account.”

(b) Funds on deposit in the Spread Account shall at the direction of the
Servicer be invested by the Indenture Trustee in Permitted Investments selected
by the Servicer. All such Permitted Investments shall be held by the Indenture
Trustee for the benefit of the Class C Noteholders, subject to the rights of the
Transferor set forth herein. The Indenture Trustee shall maintain for the
benefit of the Series 2010-1 Noteholders possession of the negotiable
instruments or securities, if any, evidencing such Permitted Investments. Funds
on deposit in the Spread Account on any date (after giving effect to any
withdrawals from the Spread Account on such date) will be invested in Permitted
Investments that will mature one Business Day prior to the Distribution Date
following such date so that funds will be available for withdrawal on such
Distribution Date. On each Determination Date, the Servicer (subject to
Section 6.11(d)) shall instruct the Indenture Trustee to withdraw on the related
Distribution Date from the Spread Account all Investment Earnings and pay such
amount to the Transferor.

(c) If, after giving effect to all deposits to and withdrawals from the Spread
Account with respect to any Distribution Date, the Spread Account Amount shall
exceed the Required Spread Account Amount, the Indenture Trustee, acting in
accordance with the instructions of the Servicer, shall withdraw an amount equal
to such excess from the Spread Account, and pay such amount to the Transferor.

(d) The Indenture Trustee, acting in accordance with the instructions of the
Servicer, shall from time to time deposit in the Spread Account funds otherwise
required to be deposited in the Spread Account pursuant to Section 6.4(a)(ix).
If, on any Distribution Date, the amount of Available Finance Charge Collections
available for distribution pursuant to Section 6.4(a)(v) is less than the
aggregate amount required to be distributed pursuant to Section 6.4(a)(v), the
Servicer shall direct the holder of the Spread Account to withdraw the amount of
such deficiency, up to the Spread Account Amount and, if the Spread Account
Amount is less than such deficiency, Investment Earnings credited to the Spread
Account, from the Spread Account and credit such amount to the Distribution
Ledger Balance for distribution to the Class C Noteholders.

(e) Unless an Early Amortization Event occurs, on the Class C Expected Final
Payment Date, after applying any funds on deposit in the Spread Account as
described in Section 6.11(d), the Indenture Trustee at the written direction of
the Servicer shall withdraw from the Spread Account an amount equal to the
lesser of (i) the Class C Principal Balance (after any payments to be made
pursuant to Section 6.4(c) on such date) and (ii) the Available Spread Account
Amount and, if the Available Spread Account Amount is not sufficient to reduce
the Class C Note Principal Balance to zero, Investment Earnings credited to the
Spread Account up to the amount required to reduce the Class C Note Principal
Balance to zero, and the Indenture Trustee upon the written direction of the
Servicer or the Servicer shall deposit such amounts into the Collection Account
for distribution to the Class C Noteholders in accordance with Section 7.1(d).

 

26



--------------------------------------------------------------------------------

(f) Upon an Early Amortization Event, the amount, if any, remaining on deposit
in the Spread Account after making the payments described in Section 6.11(d),
shall be applied to pay principal on the Class C Notes on the earlier of the
Series 2010-1 Final Maturity Date and the first Distribution Date on which the
Class A Note Principal Balance, the Class M Note Principal Balance and the
Class B Note Principal Balance have been paid in full

(g) On any day following the occurrence of an Event of Default with respect to
Series 2010-1 and acceleration of the maturity of the Series 2010-1 Notes
pursuant to Section 5.3 of the Indenture, the Indenture Trustee shall withdraw
from the Spread Account an amount equal to the Available Spread Account Amount
and deposit such amount into the Distribution Account for distribution to the
Class C Noteholders, the Class A Noteholders, the Class M Noteholders and the
Class B Noteholders, in that order of priority, in accordance with Section 7.1,
to fund any shortfalls in amounts owed to such Noteholders.

SECTION 6.12 Permitted Investments. In selecting Permitted Investments for the
funds on deposit in the Spread Account, the Servicer shall make such selection
after consultation with the Indenture Trustee and with a view to ensuring that
an amount equal to the sum of (i) Monthly Interest due on each Distribution
Date, and (ii) during the Amortization Period, the amount of principal to be
paid on the Series 2010-1 Notes on such Distribution Date will be held by the
Indenture Trustee in uninvested funds on the Business Day immediately prior to
such Distribution Date.

SECTION 6.13 Transferor’s or Servicer’s Failure to Make a Deposit or Payment. If
the Servicer or Transferor fails to make, or give instructions to make, any
payment or deposit required to be made or given by the Servicer or Transferor,
respectively, at the time specified in the Agreement (including applicable grace
periods), the Indenture Trustee shall make such payment or deposit from the
applicable account without instruction from the Servicer or Transferor. The
Indenture Trustee shall be required to make any such payment, deposit or
withdrawal hereunder only to the extent that the Indenture Trustee has
sufficient information to allow it to determine the amount thereof; provided,
however, that the Indenture Trustee shall in all cases be deemed to have
sufficient information to determine the amount of interest payable to the Series
2010-1 Noteholders on each Distribution Date. The Servicer shall, upon request
of the Indenture Trustee, promptly provide the Indenture Trustee with all
information necessary to allow the Indenture Trustee to make such payment,
deposit or withdrawal. Such funds or the proceeds of such withdrawal shall be
applied by the Indenture Trustee in the manner in which such payment or deposit
should have been made by Transferor or the Servicer, as the case may be.

 

27



--------------------------------------------------------------------------------

SECTION 7. Distributions and Reports to Noteholders.

SECTION 7.1 Distributions.

(a) On each Distribution Date, the Indenture Trustee shall distribute (in
accordance with the certificate delivered by the Servicer to the Indenture
Trustee pursuant to Article V of the Pooling and Servicing Agreement or
Section 3.4(b) of the Transfer and Servicing Agreement, as applicable) to each
Class A Noteholder of record on the immediately preceding Record Date (other
than as provided in Section 11.3 of the Indenture respecting a final
distribution) such Class A Noteholder’s pro rata share (based on the aggregate
outstanding Principal Balance of the Series 2010-1 Notes represented by Class A
Notes held by such Class A Noteholder) of amounts allocated to the Distribution
Ledger Balance, the Finance Charge Ledger Balance and the Principal Ledger
Balance as are payable to the Class A Noteholders pursuant to Section 6.4 by
check mailed to each Class A Noteholder (at such Class A Noteholder’s address as
it appears in the Note Register), except that with respect to Class A Notes
registered in the name of the nominee of a Clearing Agency, such distribution
shall be made in immediately available funds.

(b) On each Distribution Date, the Indenture Trustee shall distribute (in
accordance with the certificate delivered by the Servicer to the Indenture
Trustee pursuant to Article V of the Pooling and Servicing Agreement or
Section 3.4(b) of the Transfer and Servicing Agreement, as applicable) to each
Class M Noteholder of record on the immediately preceding Record Date (other
than as provided in Section 11.3 of the Indenture respecting a final
distribution) such Class M Noteholder’s pro rata share (based on the aggregate
outstanding Principal Balance of the Series 2010-1 Notes represented by Class M
Notes held by such Class M Noteholder) of amounts allocated to the Distribution
Ledger Balance, the Finance Charge Ledger Balance and the Principal Ledger
Balance as are payable to the Class M Noteholders pursuant to Section 6.4 by
check mailed to each Class M Noteholder (at such Class M Noteholder’s address as
it appears in the Note Register), except that with respect to Class M Notes
registered in the name of the nominee of a Clearing Agency, such distribution
shall be made in immediately available funds.

(c) On each Distribution Date, the Indenture Trustee shall distribute (in
accordance with the certificate delivered by the Servicer to the Indenture
Trustee pursuant to Article V of the Pooling and Servicing Agreement or
Section 3.4(b) of the Transfer and Servicing Agreement, as applicable) to each
Class B Noteholder of record on the immediately preceding Record Date (other
than as provided in Section 11.3 of the Indenture respecting a final
distribution) such Class B Noteholder’s pro rata share (based on the aggregate
outstanding Principal Balance of the Series 2010-1 Notes represented by Class B
Notes held by such Class B Noteholder) of amounts allocated to the Distribution
Ledger Balance, the Finance Charge Ledger Balance and the Principal Ledger
Balance as are payable to the Class B Noteholders pursuant to Section 6.4 by
check mailed to each Class B Noteholder (at such Class B Noteholder’s address as
it appears in the Note Register), except that with respect to Class B Notes
registered in the name of the nominee of a Clearing Agency, such distribution
shall be made in immediately available funds.

(d) On each Distribution Date, the Indenture Trustee shall distribute (in
accordance with the certificate delivered by the Servicer to the Indenture
Trustee pursuant to Article V of the Pooling and Servicing Agreement or
Section 3.4(b) of the Transfer and Servicing Agreement, as applicable) to each
Class C Noteholder of record on the immediately preceding Record Date (other
than as provided in Section 11.3 of the Indenture respecting a final

 

28



--------------------------------------------------------------------------------

distribution) such Class C Noteholder’s pro rata share (based on the aggregate
outstanding Principal Balance of the Series 2010-1 Notes represented by Class C
Notes held by such Class C Noteholder) of amounts allocated to the Distribution
Ledger Balance, the Finance Charge Ledger Balance and the Principal Ledger
Balance as are payable to the Class C Noteholders pursuant to Sections 6.4 and
6.11 by check mailed to each Class C Noteholder (at such Class C Noteholder’s
address as it appears in the Note Register), except that with respect to Class C
Notes registered in the name of the nominee of a Clearing Agency, such
distribution shall be made in immediately available funds.

(e) On each Distribution Date, the Indenture Trustee shall distribute (in
accordance with the certificate delivered by the Servicer to the Indenture
Trustee pursuant to Article V of the Pooling and Servicing Agreement or
Section 3.4(b) of the Transfer and Servicing Agreement, as applicable) to each
Class D Noteholder of record on the immediately preceding Record Date (other
than as provided in Section 11.3 of the Indenture respecting a final
distribution) such Class D Noteholder’s pro rata share (based on the aggregate
outstanding Principal Balance of the Series 2010-1 Notes represented by Class D
Notes held by such Class D Noteholder) of amounts allocated to the Distribution
Ledger Balance, the Finance Charge Ledger Balance and the Principal Ledger
Balance as are payable to the Class D Noteholders pursuant to Section 6.4 by
check mailed to each Class D Noteholder (at such Class D Noteholder’s address as
it appears in the Note Register).

SECTION 7.2 Monthly Noteholders’ Statement.

(a) On or before each Distribution Date, the Paying Agent shall make available
to each Series 2010-1 Noteholder and each Rating Agency a statement
substantially in the form of Exhibit C to this Supplement prepared by the
Servicer, appropriately completed.

(b) On or before January 31 of each calendar year, beginning with calendar year
2011, the Indenture Trustee shall make available to each Person who at any time
during the preceding calendar year was a Series 2010-1 Noteholder, a statement
prepared by the Servicer containing the information required to be contained in
the regular monthly statement to Series 2010-1 Noteholders, aggregated for such
calendar year or the applicable portion thereof during which such Person was a
Series 2010-1 Noteholder, together with such other customary information
(consistent with the treatment of the Class A Notes, the Class M Notes, the
Class B Notes and the Class C Notes as debt) as the Servicer deems necessary or
desirable to enable the Series 2010-1 Noteholders to prepare their tax returns.
The Servicer will provide such information to the Indenture Trustee as soon as
possible after January 1 of each calendar year. Such obligations of the
Indenture Trustee shall be deemed to have been satisfied to the extent that
substantially comparable information shall be provided by the Indenture Trustee
pursuant to any requirements of the Code as from time to time in effect.

(c) Each statement to be made available pursuant to this Section 7.2 may be made
available electronically.

 

29



--------------------------------------------------------------------------------

SECTION 8. Series 2010-1 Early Amortization Events.

SECTION 8.1 Series 2010-1 Early Amortization Events. If any one of the following
events shall occur with respect to the Series 2010-1 Notes:

(a) failure on the part of the Applicable Assignor to make any payment, deposit,
allocation or credit to a ledger balance of the Collection Account required by
the terms of the Indenture, this Indenture Supplement, the Pooling and Servicing
Agreement, the Purchase Agreement, the Collateral Series Supplement or the
Transfer and Servicing Agreement on or before the date occurring five
(5) Business Days after the date such payment, deposit, allocation or credit is
required to be made herein;

(b) failure on the part of an Applicable Assignor to duly observe or perform in
any material respect any of its covenants or agreements set forth in the
Indenture, this Indenture Supplement, Collateral Series Supplement, the Pooling
and Servicing Agreement, the Transfer and Servicing Agreement or the Purchase
Agreement, which failure has a material adverse effect on the Noteholders of any
Class of the Series 2010-1 Notes and which continues unremedied for a period of
sixty (60) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Transferor by
the Indenture Trustee, or to the Transferor and the Indenture Trustee by the
Controlling Noteholders, and continues to affect materially and adversely the
interests of such Class for such period;

(c) any representation or warranty made by an Applicable Assignor in the
Indenture, this Indenture Supplement, the Pooling and Servicing Agreement, the
Collateral Series Supplement, the Transfer and Servicing Agreement or the
Purchase Agreement, or any information contained in a computer file or
microfiche or written list required to be delivered by the Transferor pursuant
to Section 2.1, 2.6 or 2.7 of the Transfer and Servicing Agreement or
Section 2.1, 2.6 or 2.7 of the Pooling and Servicing Agreement or by the
Originator pursuant to Section 1.1, 2.4(e) or 2.5 of the Purchase Agreement,
(i) shall prove to have been incorrect in any material respect when made or when
delivered, which continues to be incorrect in any material respect for a period
of sixty (60) days after the date on which written notice of such failure,
requiring the same to be remedied, shall have been given to the Transferor by
the Indenture Trustee, or to the Transferor and the Indenture Trustee by the
Controlling Noteholders, and (ii) as a result of which the interests of the
Noteholders of any Class of the Series 2010-1 Notes are materially and adversely
affected and continue to be materially and adversely affected for such period;
provided, however, that a Series 2010-1 Early Amortization Event pursuant to
this Section 8.1(c) shall not be deemed to have occurred hereunder if the
Transferor has accepted reassignment of the related Receivable, or all of such
Receivables, if applicable, during such period in accordance with the provisions
of the Transfer and Servicing Agreement or the Pooling and Servicing Agreement;

(d) the average Portfolio Yield for any three consecutive Due Periods is reduced
to a rate which is less than the average Base Rate for such period;

(e) an Applicable Assignor shall fail to convey Receivables arising under
Additional Accounts to the Receivables Trust, as required by Section 2.6(a) of
the Pooling and Servicing Agreement, Section 8 of the Collateral Series
Supplement or Section 2.6(b) of the

 

30



--------------------------------------------------------------------------------

Transfer and Servicing Agreement, provided that such failure shall not give rise
to an Early Amortization Event if, prior to the date on which such conveyance
was required to be completed, Transferor causes a reduction in the invested
amount of any Variable Interest or variable interest Certificate Series to
occur, so that, after giving effect to that reduction, a Required Addition Event
shall no longer exist;

(f) any Servicer Default or “Servicer Default” under the Pooling and Servicing
Agreement shall occur which has a material adverse effect on the Class A
Noteholders, the Class M Noteholders, the Class B Noteholders, the Class C
Noteholders or the Class D Noteholders;

(g) the Class A Principal Balance shall not be paid in full on the Class A
Expected Final Payment Date, the Class M Principal Balance shall not be paid in
full on the Class M Expected Final Payment Date, the Class B Principal Balance
shall not be paid in full on the Class B Expected Final Payment Date or the
Class C Principal Balance shall not be paid in full on the Class C Expected
Final Payment Date;

(h) without limiting the foregoing, the occurrence of an Event of Default with
respect to Series 2010-1 and acceleration of the maturity of the Series 2010-1
Notes pursuant to Section 5.3 of the Indenture;

(i) the occurrence of an Early Amortization Event (as defined in the Pooling and
Servicing Agreement) specified in Section 9.1 of the Pooling and Servicing
Agreement; or

(j) the occurrence of an Insolvency Event relating to Charming Shoppes, Inc.;

then, (x) in the case of any event described in subparagraph (a), (b), (c) or
(f) after the applicable grace period set forth in such subparagraphs, either
the Indenture Trustee or the Controlling Noteholders by notice then given in
writing to the Transferor and the Servicer (and to the Indenture Trustee if
given by the Noteholders) may declare that an early amortization event (a
“Series 2010-1 Early Amortization Event”) has occurred as of the date of such
notice, (y) in the case of any event described in subparagraphs (d), (e), (g),
(h) or (i), a Series 2010-1 Early Amortization Event shall occur without any
notice or other action on the part of the Indenture Trustee or the Series 2010-1
Noteholders immediately upon the occurrence of such event, and (z) in the case
of the event described in subparagraph (j), the Controlling Noteholders by
notice then given in writing to the Transferor, the Servicer and the Indenture
Trustee, may declare that a Series 2010-1 Early Amortization Event has occurred
as of the date of such notice; provided that, if no such notice is given within
15 days of such event and if such event shall not have been waived by the
Controlling Noteholders within 15 days of such event, a Series 2010-1 Early
Amortization Event will be deemed to have occurred.

SECTION 8.2 Notice of Early Amortization Events. The Issuer agrees that upon the
occurrence of an Early Amortization Event it shall notify all Series 2010-1
Noteholders of such event and will provide the Indenture Trustee with the
material details of such event to be included in the periodic reports to be
distributed to the Series 2010-1 Noteholders pursuant to Section 7.2(a).

 

31



--------------------------------------------------------------------------------

SECTION 9. Series 2010-1 Termination. (a) On the Series 2010-1 Final Maturity
Date, the Principal Balance of the Series 2010-1 Notes shall be due and payable,
and the rights of the Series 2010-1 Noteholders to receive payments from the
Issuer shall be limited solely to the right to receive payments pursuant to
Section 5.5 of the Indenture.

(b) Optional Redemption of Series 2010-1 Notes.

(i) On any day occurring on or after the date on which the outstanding principal
balance of the Series 2010-1 Notes is reduced to 5% or less of the Initial
Principal Balance of the Series 2010-1 Notes, the Servicer shall have the option
to redeem the Series 2010-1 Notes, at a purchase price equal to (i) if such day
is a Distribution Date, the Reassignment Amount for such Distribution Date or
(ii) if such day is not a Distribution Date, the Reassignment Amount for the
Distribution Date following such day.

(ii) Servicer shall give the Indenture Trustee at least thirty (30) days prior
written notice of the date on which Servicer intends to exercise such optional
redemption (such date, the “Redemption Date”). Not later than 12:00 noon, New
York City time, on such day Servicer shall deposit into the Collection Account
in immediately available funds the excess of the Reassignment Amount over the
amount, if any, allocated to the Distribution Ledger Balance. Such redemption
option is subject to payment in full of the Reassignment Amount. Following such
deposit into the Collection Account in accordance with the foregoing, the
Collateral Amount for Series 2010-1 shall be reduced to zero and the Series
2010-1 Noteholders shall have no further security interest in the Receivables.
The Reassignment Amount shall be distributed as set forth in Section 6.4.

(iii) The amount to be paid by the Transferor with respect to Series 2010-1 in
connection with a reassignment of Receivables to Transferor pursuant to
Section 2.7(c) of the Transfer and Servicing Agreement shall equal the
Reassignment Amount for the Distribution Date of such repurchase.

SECTION 10. Ratification of Indenture; Amendments. As supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so supplemented by this Indenture Supplement shall be read,
taken and construed as one and the same instrument. This Indenture Supplement
may be amended only by a Supplemental Indenture entered in accordance with the
terms of Section 10.1 or 10.2 of the Indenture. For purposes of the application
of Section 10.2 to any amendment of this Indenture Supplement, the Series 2010-1
Noteholders shall be the only Noteholders whose vote shall be required.

The Servicer shall provide notice to the Rating Agencies of the waiver of any
Early Amortization Event with respect to Series 2010-1.

SECTION 11. Counterparts. This Indenture Supplement may be executed in any
number of counterparts, each of which so executed shall be deemed to be an
original, but all of such counterparts shall together constitute but one and the
same instrument.

 

32



--------------------------------------------------------------------------------

SECTION 12. No Petition. The Issuer and the Indenture Trustee, by entering into
this Indenture Supplement, and each Series 2010-1 Noteholder, by accepting a
Series 2010-1 Note, hereby covenant and agree that they will not at any time,
notwithstanding any prior termination of this Indenture Supplement, institute
against the Issuer, the Certificate Trust or the Transferor, or solicit or join
or cooperate with or encourage any institution against the Issuer, the
Certificate Trust or the Transferor of any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under any United States
federal or state bankruptcy or similar law in connection with any obligation
relating to the Series 2010-1 Notes, this Indenture Supplement or any of the
other Transaction Documents; provided, however, that this Section 12 shall not
operate to preclude any remedy described in Article V of the Indenture.

SECTION 13. Forms of Series 2010-1 Notes.

(a) Form of Notes. The form of each of the Class A Notes, the Class M Notes, the
Class B Notes, the Class C Notes and the Class D Notes, including the
Certificate of Authentication, shall be substantially as set forth in Exhibits
A-1, A-2, A-3 and A-4 hereto.

(b) Book-Entry Notes.

(i) The Class A Notes, the Class M Notes, the Class B Notes and the Class C
Notes that are not sold in offshore transactions in reliance on Regulation S
under the Securities Act shall be offered and sold in reliance on the exemption
from registration under Rule 144A (except for any sale directly from the Issuer)
and shall be issued initially in the form of one or more permanent global
certificates in definitive, fully registered form without interest coupons with
the applicable legends set forth in Exhibit A hereto, added to the form of such
Notes (each, a “Restricted Book-Entry Note”), which shall be registered in the
name of the nominee of the Depository and deposited with the Indenture Trustee,
as custodian for the Depository. The aggregate principal amount of the
Restricted Book-Entry Notes may from time to time be increased or decreased by
adjustments made on the records of the Indenture Trustee or the Depository or
its nominee, as the case may be, as hereinafter provided.

(ii) The Class A Notes, the Class M Notes, the Class B Notes and the Class C
Notes offered and sold in offshore transactions in reliance on Regulation S
under the Securities Act shall be issued initially, and during the “40 day
distribution compliance period” described below shall remain, in the form of
temporary global certificates, without interest coupons (the “Regulation S
Temporary Book-Entry Notes”), to be held by the Depository and registered in the
name of a nominee of the Depository or its custodian for the respective accounts
of Euroclear and Clearstream duly executed by the Issuer and authenticated by
the Indenture Trustee as hereinafter provided. The “40 day distribution
compliance period” shall be terminated upon the later of (i) the end of the
distribution compliance period (as defined in Rule 902 of the Securities Act)
and (ii) receipt by the Indenture Trustee of a written certificate from the
Depository, together with copies of certificates substantially in the form of
Exhibit E from Euroclear or Clearstream, certifying that the beneficial owner of
such Regulation S Temporary Book-Entry Note is a non-U.S. person. Following the
termination of the 40 day distribution compliance period, beneficial interests
in the Regulation S Temporary Book-Entry Notes

 

33



--------------------------------------------------------------------------------

may be exchanged for beneficial interests in permanent Book-Entry Notes (the
“Regulation S Permanent Book-Entry Notes”; and together with the Regulation S
Temporary Book-Entry Note, the “Regulation S Book-Entry Notes”), which will be
duly executed by the Issuer and authenticated by the Indenture Trustee as
hereinafter provided and which will be deposited with the Indenture Trustee, as
custodian for the Depository, and registered in the name of the Depository or a
nominee thereof. Upon any exchange of a portion of a Regulation S Temporary
Book-Entry Note for a comparable portion of a Regulation S Permanent Book-Entry
Note, the Indenture Trustee shall endorse on the schedules affixed to each of
such Regulation S Book-Entry Note (or on continuations of such schedules affixed
to each of such Regulation S Book-Entry Note and made parts thereof) appropriate
notations evidencing the date of transfer and (x) with respect to the Regulation
S Temporary Book-Entry Note, a decrease in the principal amount thereof equal to
the amount covered by the applicable certification and (y) with respect to the
Regulation S Permanent Book-Entry Note, an increase in the principal amount
thereof equal to the principal amount of the decrease in the Regulation S
Temporary Book-Entry Note.

(c) Definitive Series 2010-1 Notes. (i) The Class D Notes shall be issued in the
form of Definitive Notes with the applicable legends set forth in Exhibit A-4
hereto, which shall be registered in the name of the Holder or a nominee
thereof, duly executed by the Issuer and authenticated by the Indenture Trustee
as hereinafter provided. Except as provided in Section 2.14 of the Indenture,
owners of beneficial interests in the Book-Entry Notes shall not be entitled to
receive Definitive Notes.

SECTION 14. Transfer Restrictions.

(a) No Series 2010-1 Note may be sold or transferred (including, without
limitation, by pledge or hypothecation) unless such sale or transfer is exempt
from the registration requirements of the Securities Act and is exempt from the
registration requirements under applicable state securities laws.

No Class A Note, Class M Note, Class B Note or Class C Note may be offered, sold
or delivered within the United States or to, or for the benefit of, U.S. Persons
as defined in Regulation S except to (i) the Transferor or (ii) QIBs purchasing
for their own account or for the accounts of one or more QIBs, for which the
purchaser is acting as fiduciary or agent in accordance with Rule 144A under the
Securities Act. The Class A Notes, the Class M Notes, the Class B Notes and the
Class C Notes may also be sold or resold, as the case may be, in offshore
transactions to non-U.S. Persons in reliance on Regulation S under the
Securities Act.

No Class D Note may be offered, sold or delivered to, or for the benefit of, any
Person except U.S. Persons (as defined in Section 7701(a)(30) of the Code)
within the United States that are (i) the Transferor or (ii) QIBs purchasing for
their own account or for the accounts of one or more QIBs, for which the
purchaser is acting as a fiduciary or agent in accordance with Rule 144A under
the Securities Act.

 

34



--------------------------------------------------------------------------------

No Class D Note may be offered, sold or delivered to, or for the benefit of
(i) a Benefit Plan Investor or (ii) an Other Plan Investor if such acquisition
would result in a non-exempt prohibited transaction under, or a non-exempt
violation of, Similar Law.

None of the Issuer, the Indenture Trustee, the Transferor, the Originator, the
Servicer or any other Person will register the Series 2010-1 Notes under the
Securities Act or any applicable securities laws.

(b) Notwithstanding any provision to the contrary herein, so long as a
Book-Entry Note remains outstanding and is held by or on behalf of the
Depository, transfers of a Book-Entry Note, in whole or in part, shall only be
made in accordance with this Section 14(b) and Section 2.12 of the Indenture.

(i) Subject to clauses (ii) and (iii) of this Section 14(b), transfers of a
Book-Entry Note shall be limited to transfers of such Book-Entry Note in whole,
but not in part, to a nominee of the Depository or to a successor of the
Depository or such successor’s nominee.

(ii) Regulation S Book-Entry Note to Restricted Book-Entry Note. If a holder of
a beneficial interest in a Regulation S Book-Entry Note wishes to transfer all
or a part of its interest in such Regulation S Book-Entry Note to a Person who
wishes to take delivery thereof in the form of a Restricted Book-Entry Note,
such holder may, subject to the terms hereof and the rules and procedures of
Euroclear or Clearstream, as the case may be, and the Depository exchange or
cause the exchange of such interest for an equivalent beneficial interest in a
Restricted Book-Entry Note of the same Class. Upon receipt by the Transfer Agent
and Registrar, of (A) instructions from Euroclear, Clearstream or the
Depository, as the case may be, directing the Indenture Trustee, as Transfer
Agent and Registrar, to cause such Restricted Book-Entry Note to be increased by
an amount equal to such beneficial interest in such Regulation S Book-Entry Note
but not less than the minimum denomination applicable to the related Class of
Series 2010-1 Notes, and (B) a certificate substantially in the form of Exhibit
D-1 hereto given by the prospective transferee of such beneficial interest and
stating, among other things, that such transferee acquiring such interest in a
Restricted Book-Entry Note is a QIB, is obtaining such beneficial interest in a
transaction pursuant to Rule 144A and in accordance with any applicable
securities laws of any state of the United States or any other applicable
jurisdiction, then Euroclear, Clearstream or the Indenture Trustee, as Transfer
Agent and Registrar, as the case may be, will instruct the Depository to reduce
such Regulation S Book-Entry Note by the aggregate principal amount of the
interest in such Regulation S Book-Entry Note to be transferred, increase the
Restricted Book-Entry Note specified in such instructions by an amount equal to
such reduction in such principal amount of the Regulation S Book-Entry Note and
make the corresponding adjustments to the applicable participants’ accounts.

(iii) Restricted Book-Entry Note to Regulation S Book-Entry Note. If a holder of
a beneficial interest in a Restricted Book-Entry Note wishes to transfer all or
a part of its interest in such Restricted Book-Entry Note to a Person who wishes
to take delivery thereof in the form of a Regulation S Book-Entry Note, such
holder may, subject to the

 

35



--------------------------------------------------------------------------------

terms hereof and the rules and procedures of Euroclear or Clearstream, as the
case may be, and the Depository exchange or cause the exchange of such interest
for an equivalent beneficial interest in a Regulation S Book-Entry Note of the
same Class. Upon receipt by the Indenture Trustee, as Transfer Agent and
Registrar, of (A) instructions from Euroclear, Clearstream or the Depository, as
the case may be, directing the Indenture Trustee, as Transfer Agent and
Registrar, to cause such Regulation S Book-Entry Note to be increased by an
amount equal to the beneficial interest in such Restricted Book-Entry Note but
not less than the minimum denomination applicable to the related Class of Series
2010-1 Notes to be exchanged, and (B) a certificate substantially in the form of
Exhibit D-2 hereto given by the prospective transferee of such beneficial
interest and stating, among other things, that such transferee acquiring such
interest in a Regulation S Book-Entry Note is a non-U.S. Person located outside
the United States and such transfer is being made pursuant to Rule 903 or 904
under Regulation S of the Securities Act, then Euroclear, Clearstream or the
Indenture Trustee, as Transfer Agent and Registrar, as the case may be, will
instruct the Depository to reduce such Restricted Book-Entry Note by the
aggregate principal amount of the interest in such Restricted Book-Entry Note to
be transferred, increase the Regulation S Book-Entry Note specified in such
instructions by an aggregate principal amount equal to such reduction in the
principal amount of the Restricted Book-Entry Note and make the corresponding
adjustments to the applicable participants’ accounts.

(iv) Other Exchanges. In the event that a Class A Note, a Class M Note, a Class
B Note or a Class C Note initially represented by a Book-Entry Note is exchanged
for one or more Definitive Notes pursuant to Section 2.14 of the Indenture, the
related Class A Noteholder, Class M Noteholder, Class B Noteholder or Class C
Noteholder, as the case may be, shall be required to deliver a representation
letter with respect to the matters described in Section 14(c). Such Definitive
Notes may be exchanged for one another only upon delivery of a representation
letter with respect to the matters described in Section 14(c) and in accordance
with such procedures as are substantially consistent with the provisions above
(including certification requirements intended to insure that such transfers
comply with Rule 144A or are to non-U.S. Persons, or otherwise comply with
Regulation S under the Securities Act, as the case may be) and as may be from
time to time adopted by the Issuer and the Indenture Trustee.

(c) Each beneficial owner of Restricted Book-Entry Notes or Regulation S
Book-Entry Notes will be deemed to represent and agree as follows (terms used in
this paragraph that are defined in Rule 144A or Regulation S under the
Securities Act are used herein as defined therein):

(i) The owner either (A)(1) is a QIB, (2) is aware that the sale of the Class A
Notes, Class M Notes, Class B Notes or Class C Notes, as applicable, to it
(other than the initial sale by the Issuer) is being made in reliance on the
exemption from registration provided by Rule 144A under the Securities Act and
(3) is acquiring the Class A Notes, Class M Notes, Class B Notes or Class C
Notes, as applicable, for its own account or for one or more accounts, each of
which is a QIB, and as to each of which the owner exercises sole investment
discretion, and in a principal amount of not less than $100,000 for the
purchaser or for each such account, as the case may be, or (B) (1) is not a U.S.

 

36



--------------------------------------------------------------------------------

Person (as defined under Regulation S of the Securities Act) and (2) is
purchasing the Class A Notes, Class M Notes, Class B Notes or Class C Notes, as
applicable, pursuant to Rule 903 or 904 of Regulation S of the Securities Act.
The owner has such knowledge and experience in financial and business matters as
to be capable of evaluating the merits and risks of its investment in the
Class A Notes, Class M Notes, Class B Notes or Class C Notes, as applicable, and
the owner and any accounts for which it is acting are each able to bear the
economic risk of the owner’s or its investment. The owner understands that in
the event that at any time the Issuer or the Indenture Trustee determines that
such purchaser was in breach, at the time given, of any of the representations
or agreements set forth in this clause (i), upon direction from the Issuer, the
Indenture Trustee shall consider the acquisition of the related Class A Notes,
Class M Notes, Class B Notes or Class C Notes, as applicable, void and require
that the related Class A Notes, Class M Notes, Class B Notes or Class C Notes,
as applicable, be transferred to a Person designated by the Issuer.

(ii) The owner understands that the Class A Notes, Class M Notes, Class B Notes
or Class C Notes, as applicable, are being offered only in a transaction not
involving any public offering in the United States within the meaning of the
Securities Act, the Class A Notes, Class M Notes, Class B Notes or Class C
Notes, as applicable, have not been and will not be registered under the
Securities Act, and, if in the future the owner decides to offer, resell, pledge
or otherwise transfer the Class A Notes, Class M Notes, Class B Notes or Class C
Notes, as applicable, such Class A Notes, Class M Notes, Class B Notes or Class
C Notes, as applicable, may be offered, resold, pledged or otherwise transferred
only to (A) to the Transferor or the Issuer, (B) inside the United States to a
QIB in accordance with Rule 144A under the Securities Act, or (C) outside the
United States to non-U.S. persons in a transaction complying with Rule 903 or
904 of Regulation S under the Securities Act, and in accordance with the
Indenture and this Indenture Supplement and the applicable legends on such
Series 2010-1 Notes set forth in Exhibits A-1, A-2 and A-3 hereto, as
applicable. The owner acknowledges that no representation is made by the Issuer,
the Indenture Trustee, the Transferor or the Initial Purchaser, as the case may
be, as to the availability of any exemption under the Securities Act or any
State securities laws for resale of the Series 2010-1 Notes.

(iii) The owner is not purchasing the Class A Notes, Class M Notes, Class B
Notes or Class C Notes, as applicable, with a view to the resale, distribution
or other disposition thereof in violation of the Securities Act. The owner
understands that an investment in the Series 2010-1 Notes involves certain
risks, including the risk of loss of all or a substantial part of its investment
under certain circumstances.

(iv) In connection with the purchase of the Series 2010-1 Notes: (A) none of the
Issuer, the Initial Purchaser or the Indenture Trustee is acting as a fiduciary
or financial or investment adviser for the owner; and (B) the owner is not
relying (for purposes of making any investment decision or otherwise) upon any
advice, counsel or representations (whether written or oral) of the Originator,
the Transferor, the Servicer, the Issuer, the Initial Purchaser, the Indenture
Trustee or the Trustee or any of their Affiliates other than in a current
offering memorandum for such Series 2010-1 Notes.

 

37



--------------------------------------------------------------------------------

(v) The owner understands and agrees that any purported transfer of the Series
2010-1 Notes to an owner that does not comply with the requirements of this
clause (v) shall be null and void ab initio. The owner understands that in the
event that at any time the Indenture Trustee has determined, or the Issuer
notifies the Indenture Trustee that the Issuer has determined, that such
purchaser was in breach, at the time given, of any of the representations or
agreements set forth in clause (i) above, then the Indenture Trustee shall
consider the acquisition of the related Series 2010-1 Notes void and require
that the related Series 2010-1 Notes be transferred to a Person designated by
the Issuer.

(vi) The owner understands that the Class A Notes, the Class M Notes, the Class
B Notes and the Class C Notes bear the applicable legend set forth in Exhibits
A-1, A-2 and A-3 hereto.

(vii) Either (a) the owner is not a Benefit Plan Investor or an Other Plan
Investor, and no part of the assets to be used by the owner to acquire or hold
the Class A Notes, Class M Notes, Class B Notes or Class C Notes (or a
beneficial interest therein) constitutes the assets of any such Benefit Plan
Investor or Other Plan Investor, or (b) its acquisition, holding and/or
disposition of the Class A Notes, Class M Notes, Class B Notes or Class C Notes
(or a beneficial interest therein) does not and will not result in a non-exempt
prohibited transaction under ERISA or Section 4975 of the Code or a non-exempt
violation of any Similar Law. Each transferee of a Class A Note, Class M Note,
Class B Note or Class C Note will be deemed to make the foregoing
representations and warranties.

(viii) If such owner is acquiring the Class A Notes, the Class M Notes, the
Class B Notes or the Class C Notes in an “offshore transaction” (as defined in
Regulation S), it acknowledges that such Series 2010-1 Notes will initially be
represented by the Regulation S Temporary Book-Entry Notes and that transfers
thereof or any interest or participation therein are restricted as described
herein. It understands that the Temporary Regulation S Book-Entry Note will bear
a legend to the following effect unless the Transferor determines otherwise,
consistent with applicable law:

“THIS GLOBAL NOTE IS A TEMPORARY GLOBAL NOTE FOR PURPOSES OF REGULATION S UNDER
THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
NEITHER THIS TEMPORARY GLOBAL NOTE NOR ANY INTEREST HEREIN MAY BE OFFERED, SOLD
OR DELIVERED, EXCEPT AS PERMITTED UNDER THE SERIES 2010-1 INDENTURE SUPPLEMENT.
NO BENEFICIAL OWNERS OF THIS TEMPORARY GLOBAL NOTE SHALL BE ENTITLED TO RECEIVE
PAYMENT OF PRINCIPAL OR INTEREST HEREON UNLESS THE REQUIRED CERTIFICATIONS HAVE
BEEN DELIVERED PURSUANT TO THE TERMS OF THE SERIES 2010-1 INDENTURE SUPPLEMENT.”

 

38



--------------------------------------------------------------------------------

(ix) If such owner is acquiring the Class A Notes, the Class M Notes, the Class
B Notes or the Class C Notes in an “offshore transaction” (as defined in
Regulation S), the owner is aware that the sale of such Series 2010-1 Notes to
it is being made in reliance on the exemption from registration provided by
Regulation S and understands that the Series 2010-1 Notes offered in reliance on
Regulation S under the Securities Act will be represented by one or more
Regulation S Book-Entry Notes and will bear the appropriate legends set forth in
Exhibits A-2 or A-3, as applicable. The Series 2010-1 Notes so represented may
not at any time be held by or on behalf of U.S. Persons as defined in Regulation
S. Each of the owner and the related Holder is not, and will not be, a U.S.
Person as defined in Regulation S. Before any interest in a Regulation S
Book-Entry Note may be offered, resold, pledged or otherwise transferred to a
Person who takes delivery in the form of a Restricted Book-Entry Note, the
transferor and the prospective transferee will be required to provide the
Indenture Trustee with a written certification substantially in the form of
Exhibit D-1 hereto as to compliance with the transfer restrictions.

(x) The purchaser acknowledges that the Originator, the Servicer, the
Transferor, the Issuer and others will rely on the truth and accuracy of the
foregoing acknowledgements, representations and agreements, and agrees that if
any of the foregoing acknowledgements, representations and agreements deemed to
have been made by it are no longer accurate, it will promptly notify the
Servicer, the Transferor and the Issuer.

(d) Any purported transfer of a Series 2010-1 Note not in accordance with the
Indenture and this Section 14 shall be null and void and shall not be given
effect for any purpose hereunder.

(e) If the Indenture Trustee determines or is notified by the Issuer, the
Transferor or the Servicer that (i) a transfer or attempted or purported
transfer of any interest in any Series 2010-1 Note was not consummated in
compliance with the provisions of this Section 14 on the basis of an incorrect
form or certification from the transferee or purported transferee, (ii) a
transferee failed to deliver to the Indenture Trustee any form or certificate
required to be delivered hereunder, (iii) the holder of any interest in a Series
2010-1 Note is in breach of any representation or agreement set forth in any
certificate or any deemed representation or agreement of such holder or
(iv) such transfer would have the effect of causing the assets of the Issuer to
be deemed to be “plan assets” (within the meaning of 29 C.F.R. 2510.3-101, as
amended by Section 3(42) of ERISA), the Indenture Trustee will not register such
attempted or purported transfer and if a transfer has been registered, such
transfer shall be absolutely null and void ab initio and shall vest no rights in
the purported transferee (such purported transferee, a “Disqualified
Transferee”).

SECTION 15. Perfection Representations and Warranties of the Issuer. This
Indenture Supplement shall constitute a Specified Agreement, the Issuer shall
constitute a Debtor and the Indenture Trustee shall constitute a Secured Party
for purposes of the Perfection Representations and Warranties set forth in
Section 3.17.

 

39



--------------------------------------------------------------------------------

SECTION 16. Governing Law. THIS INDENTURE SUPPLEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO ITS
CONFLICT OF LAW PROVISIONS, AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

SECTION 17. Limitation of Liability of Owner Trustee. Notwithstanding anything
contained herein to the contrary, this instrument has been signed by BNY Mellon
Trust of Delaware not in its individual capacity but solely in its capacity as
Owner Trustee and in no event shall BNY Mellon Trust of Delaware in its
individual capacity or any beneficial owner of Issuer have any liability for the
representations, warranties, covenants, agreements or other obligations of
Issuer hereunder, as to all of which recourse shall be had solely to the assets
of Issuer. For all purposes of this Indenture Supplement, in the performance of
any duties or obligations hereunder, Owner Trustee (as such or in its individual
capacity) shall be subject to, and entitled to the benefits of, the terms and
provisions of the Trust Agreement.

SECTION 18. Deemed Consent. Each Series 2010-1 Noteholder, by accepting a Series
2010-1 Note, will be deemed to have consented to any changes to the Issuer or
the Transferor or any of the Transaction Documents that are necessary (i) to
re-establish and maintain sale accounting in the event the accounting standards
should change and sale accounting treatment is possible or (ii) in order to
comply with the FDIC rule or any similar federal regulation with respect to
transfers of receivables. No changes may be made to the Issuer or the Transferor
or any of the Transaction Documents that would have required your consent if not
for the preceding sentence unless the Rating Agency Condition is satisfied.

 

40



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Transferor, the Servicer and the Indenture Trustee have
caused this Indenture Supplement to be duly executed by their respective
officers as of the day and year first above written.

 

WORLD FINANCIAL NETWORK CREDIT CARD MASTER NOTE TRUST II,

    Issuer

By:   BNY Mellon Trust of Delaware, not in its individual capacity, but solely
as Owner Trustee By:   /s/ Kristine K. Gullo   Name: Kristine K. Gullo   Title:
Vice President

 

U.S. BANK NATIONAL ASSOCIATION,     Indenture Trustee By:   /s/ Tamara
Schultz-Fugh   Name: Tamara Schultz-Fugh   Title: Vice President

 

S-1



--------------------------------------------------------------------------------

 

Exhibit E - 1